Exhibit 10.3

 

RIGHT OF FIRST OFFER AGREEMENT

 

BY AND BETWEEN

 

ANTERO RESOURCES CORPORATION

 

AND

 

ANTERO MIDSTREAM LLC

 

DATED AS OF

 

November 10, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

DEDICATION

4

Section 2.1

Dedication

4

Section 2.2

Conflicting Dedications

4

Section 2.3

Reservations

4

Section 2.4

Covenant Running with the Land

4

 

 

 

ARTICLE 3

RIGHT OF FIRST OFFER

5

Section 3.1

Bid Request

5

Section 3.2

Bid; Bid Award

6

Section 3.3

Accepted Bid

7

Section 3.4

Accepted Third Party Bid

8

Section 3.5

Midstream Rights Unaffected

9

 

 

 

ARTICLE 4

TERM

9

Section 4.1

Term

9

 

 

 

ARTICLE 5

NOTICES

9

Section 5.1

Notices

9

 

 

 

ARTICLE 6

MISCELLANEOUS

10

Section 6.1

Rights

10

Section 6.2

Applicable Laws

10

Section 6.3

Governing Law; Jurisdiction

11

Section 6.4

Successors and Assigns

11

Section 6.5

Severability

12

Section 6.6

Confidentiality

12

Section 6.7

Entire Agreement, Amendments and Waiver

13

Section 6.8

Limitation of Liability

13

Section 6.9

Headings

14

Section 6.10

Rights and Remedies

14

Section 6.11

No Partnership

14

Section 6.12

Rules of Construction

14

Section 6.13

No Third Party Beneficiaries

14

Section 6.14

Further Assurances

14

Section 6.15

Counterpart Execution

14

Section 6.16

Memorandum of Agreement

14

 

Exhibit A

Conflicting Dedications

Exhibit B

Memorandum of Agreement

Exhibit C

Form of Gas Processing Agreement

 

i

--------------------------------------------------------------------------------


 

RIGHT OF FIRST OFFER AGREEMENT

 

This Right of First Offer Agreement (this “Agreement”), dated as of 
November 10, 2014 (the “Effective Date”), is by and between ANTERO RESOURCES
CORPORATION, a Delaware corporation (“Producer”), and ANTERO MIDSTREAM LLC, a
Delaware limited liability company (“Midstream”).  Producer and Midstream may be
referred to herein individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

A.                                    Producer owns Oil and Gas Interests and
intends to produce Gas (and/or liquid hydrocarbons) from wells on such Oil and
Gas Interests.

 

B.                                    Producer and Midstream desire that
Midstream should have certain rights to provide Services in respect of Producer
Gas as set forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Capitalized terms used in this Agreement shall have the respective meanings
given to such terms set forth below.

 

Accepted Midstream Bid.  As defined in Section 3.2(c).

 

Accepted Third Party Bid.  As defined in Section 3.2(c).

 

Acquired Facility. As defined in Section 3.1(a).

 

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent (50%) or more of
the voting securities of such Person, or if fifty percent (50%) or more of the
voting securities of the specified Person and such Person are under common
control.

 

Agreement.  As defined in the preamble hereof.

 

Bid. As defined in Section 3.2(a).

 

Bid Request.  As defined in Section 3.1(a).

 

1

--------------------------------------------------------------------------------


 

Confidential Information. As defined in Section 6.6(a).

 

Conflicting Dedication.  Any processing agreement or other commitment or
arrangement that would require Services to be provided with respect to Producer
Gas by any Person other than Midstream.

 

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 pounds per square inch absolute and 60 degrees
Fahrenheit, respectively.

 

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.

 

Dedication Area.  As defined in Section 3.1(a)(vi).

 

Delivery Fee. As defined in Section 3.2(a)(iv).

 

Effective Date.  As defined in the preamble of this Agreement.

 

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Midstream and reasonably
acceptable to Producer.

 

Fee.  Any of the Processing Fee, Fractionation Fee, Marketing Fee or Delivery
Fee, as the context may require.

 

Firm Capacity.  The volume of Producer’s Gas that is to be entitled to Services
that are accorded the highest priority with respect to capacity allocations,
interruptions, or curtailments.

 

Fractionated Products.  Finished liquid products fractionated from an
undifferentiated stream of Plant Products, including ethane, propane, isobutane,
normal butane and natural gasoline.

 

Fractionation Fee. As defined in Section 3.2(a)(iv).

 

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

 

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

 

Marketing Fee. As defined in Section 3.2(a)(iv).

 

Mcf.  One thousand (1,000) Cubic Feet.

 

2

--------------------------------------------------------------------------------


 

MMcf.  One million (1,000,000) Cubic Feet.

 

Midstream.  As defined in the preamble of this Agreement.

 

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.

 

New Services. As defined in Section 3.1(a).

 

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

 

Parties.  As defined in the preamble of this Agreement.

 

Party.  As defined in the preamble of this Agreement.

 

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

 

Plant Products.  Propane, ethane, iso-butane, normal butane, iso-pentane, normal
pentane, hexanes plus, any other liquid hydrocarbon product except for a
liquefied methane product, or any mixtures thereof, and any incidental methane
and incidental ethane included in any such plant products, which are separated,
extracted, recovered or condensed, and saved, from Producer Gas.

 

Processing Agreement.  A gas processing and fractionation agreement in
substantially the form set forth in Exhibit C to this Agreement, completed as
set forth in Section 3.3(a)(i)(A) or Section 3.4(a).

 

Processing Fee. As defined in Section 3.2(a)(iii).

 

Processing Services.  The processing of Producer Gas for the removal of Plant
Products and the delivery of the resulting residue Gas and Plant Products to or
for the account of Producer.

 

Producer.  As defined in the preamble of this Agreement.

 

Producer Gas.  All Gas that Producer has the right to control and deliver for
processing.

 

Services.  (i) The Processing Services; (ii) the fractionation of Plant
Products; (iii) the transportation of Plant Products and/or the exchange of
Plant Products for Fractionated Products; and (iv) the marketing and delivery of
Fractionated Products.

 

Services Agreement.  Any Processing Agreement or any other agreement entered
into in accordance with this Agreement for the provision of any Services.

 

Third Party Bid. As defined in Section 3.1(c).

 

3

--------------------------------------------------------------------------------


 

Third Party Bidder. As defined in Section 3.1(c).

 

Withdrawn Bid Request.  As defined in Section 3.2(c).

 

ARTICLE 2
DEDICATION

 

Section 2.1                                   Dedication.  Subject to
Section 2.2 through Section 2.4, Producer covenants and commits not to obtain
any Services in respect of Producer Gas from any third party.

 

Section 2.2                                   Conflicting Dedications.  Producer
shall have the right to comply with each of the Conflicting Dedications set
forth in Exhibit A and any other Conflicting Dedication (a) entered into by a
non-Affiliated predecessor-in-interest to Producer that is applicable as of the
date of acquisition thereof to any Oil and Gas Interests acquired by Producer or
its Affiliates after the Effective Date (but not any entered into in connection
with such acquisition) or (b) entered into pursuant to a Third Party Bid in
accordance with Section 3.4; provided, however, that Producer shall have the
right to comply with Conflicting Dedications only until the first Day of the
Month following the termination of such Conflicting Dedication and shall not
take any voluntary action (including the exercise of any right to extend) to
extend the term of such Conflicting Dedication beyond the minimum term provided
for in the document evidencing such Conflicting Dedication.  Producer represents
that, except as set forth in Exhibit A, Producer Gas is not as of the Effective
Date subject to any Conflicting Dedication. If Producer Gas produced from a well
on a well pad is subject to a Conflicting Dedication that Producer has the right
to comply with under this Section 2.2, Producer has the right, in complying with
such Conflicting Dedication, to deliver all Producer Gas from such well pad in
accordance with the Conflicting Dedication, even if all wells on such well pad
are not subject to such Conflicting Dedication.

 

Section 2.3                                   Reservations.  Producer reserves
the following rights with respect to Producer Gas for itself and for the
operator of the properties covered by Producer’s Oil and Gas Interests:  (a) to
operate wells producing Producer Gas as a reasonably prudent operator in its
sole discretion, including the right, but never the obligation, to drill new
wells, to repair and rework old wells, to renew or extend, in whole or in part,
any Oil and Gas Interest, and to cease production from or abandon any well or
surrender any such Oil and Gas Interest, in whole or in part, when no longer
deemed by Producer to be capable of producing Gas in paying quantities under
normal methods of operation; (b) to use Producer Gas for operations (including
reservoir pressure maintenance and drilling or fractionation fuel); (c) to
deliver or furnish to Producer’s lessors and holders of other existing similar
burdens on production such Gas and other production as is required to satisfy
the terms of the applicable leases or other applicable instruments; and (d) to
pool, communitize, or unitize Producer’s Oil and Gas Interests with respect to
Producer Gas, provided that Producer’s share of Gas produced from such pooled,
communitized, or unitized Oil and Gas Interests shall be committed and dedicated
to this Agreement.

 

Section 2.4                                   Covenant Running with the Land. 
The covenant and commitment made by Producer under this Article 2 is a covenant
running with the land. For the avoidance of doubt, in the event Producer sells,
transfers, conveys, assigns, grants, or otherwise disposes of any or all

 

4

--------------------------------------------------------------------------------


 

of its interest in any property covered by any Oil and Gas Interest, then any
such sale, transfer, conveyance, assignment, grant, or other disposition shall
be expressly subject to this Agreement and any instrument of conveyance shall so
state.  Notwithstanding the foregoing, Producer shall be permitted to sell,
transfer, convey, assign, grant, or otherwise dispose of any property free of
the covenant and commitment made under this Article 2 in a sale or other
disposition involving a number of net acres covered by any Oil and Gas Interest
that, when added to the total of net acres covered by any Oil and Gas Interest
theretofore and, where applicable, simultaneously disposed of free of dedication
hereunder pursuant to this Section 2.4, does not exceed the aggregate number of
net acres covered by any Oil and Gas Interest acquired by Producer after the
Effective Date.  At the request of Midstream, the Parties shall execute and
record an amendment to the memorandum of this Agreement previously entered into,
as provided in Section 6.16, to reflect any such addition to or release of
acreage.

 

ARTICLE 3
RIGHT OF FIRST OFFER

 

Section 3.1                                   Bid Request.

 

(a)                     Subject to Section 2.2 through Section 2.3, if Producer
requires any Services in respect of any Producer Gas that are not the subject of
a Services Agreement then in effect and are not otherwise already being provided
by Midstream (“New Services”), including any such New Services to be provided
through any existing facility acquired or proposed to be acquired by Producer
(an “Acquired Facility”), Producer shall promptly (and, in the case of the
acquisition of any Acquired Facility, on or before the 10th Day after the
acquisition of such Acquired Facility) provide notice to Midstream of such
desired New Services, which notice (the “Bid Request”) shall include, to the
extent applicable:

 

(i)                                     confirmation that the New Services
include all Services with respect to Producer Gas produced from the Dedication
Area described in the Bid Request, or a description of any Conflicting
Dedication and the Services being excluded from the Bid Request as a result of
such Conflicting Dedication;

 

(ii)                                  a description of the initial required
delivery points to which Producer’s residue Gas is to be redelivered to Producer
(including any existing delivery points to which residue Gas is to be delivered
from the Acquired Facility);

 

(iii)                               Producer’s required Firm Capacity in MMcf
per Day;

 

(iv)                              in the case of an Acquired Facility, a
reasonable description of the Acquired Facility and the price paid or proposed
to be paid by Producer for the Acquired Facility, including any liabilities
assumed by Producer, and details of any third party contracts for processing at
the Acquired Facility;

 

(v)                                 a description of any new facilities Producer
desires, including the capacity thereof;

 

5

--------------------------------------------------------------------------------


 

(vi)                              a description of the area that will constitute
the “Dedication Area” for purposes of any Processing Agreement or other Services
Agreement entered into pursuant to such Bid Request with respect to the New
Services (the “Dedication Area”);

 

(vii)                           the Oil and Gas Interests located in the
Dedication Area with respect to which the New Services are required, including a
description of any existing wells and a proposed development plan for the wells
to be drilled on such Oil and Gas Interests during the period of at least 18
Months after such notice, including production forecasts for all such wells; and

 

(viii)                        if the New Services do not include Processing
Services, a form of Services Agreement covering the New Services.

 

(b)                     Notwithstanding Section 3.1(a), if from time to time any
Processing Agreement is in effect, Producer shall not be required to issue a Bid
Request in connection with any desired expansion of the Processing Plant (as
defined in such Processing Agreement) to provide Increased Capacity (as defined
in such Processing Agreement).

 

(c)                      Concurrently with or following its delivery of a Bid
Request to Midstream, Producer may seek bids from third parties (each, a “Third
Party Bidder”, and each bid received from a Third Party Bidder a “Third Party
Bid”) to provide the New Services set forth in the Bid Request on the same terms
and conditions as are set forth in the Bid Request (which, if the New Services
include Processing Services, shall be substantially the terms and conditions set
forth in the Processing Agreement or, if the New Services do not include
Processing Services, shall be substantially the terms and conditions set forth
in the form of Services Agreement delivered by Producer with the relevant Bid
Request). Any such Third Party Bid shall only be considered if it is received by
Producer on or before the 30th Day after Midstream’s receipt of the Bid Request,
and only if such Third Party Bid (i) includes itemized fees for each of the New
Services that are the subject of the Bid Request, as well as details of all
other proposed charges and costs applicable to such Third Party Bid, and
(ii) does not propose any changes to the Processing Agreement or proposed form
of Services Agreement (as applicable).

 

Section 3.2                                   Bid; Bid Award.

 

(a)                     If Midstream desires to provide any or all of the New
Services set forth in a Bid Request, Midstream shall deliver a notice on or
before the 30th Day after such Bid Request, which notice (the “Bid”) shall
include, in each case on the basis that such New Services shall be provided on
substantially the terms and conditions set forth in the Processing Agreement or,
if the New Services do not include Processing Services, the form of Services
Agreement included in the Bid Request:

 

(i)                                     confirmation as to whether Midstream
desires to provide the New Services, including to acquire the Acquired Facility
from Producer, or construct and operate the required new facilities, as
applicable;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  in each case, the scope of the New
Services Midstream would be willing to provide (upon completion of the
acquisition of the Acquired Facility or construction of the new facilities, if
applicable);

 

(iii)                               if the Services Midstream would be willing
to provide include Processing Services, Midstream’s proposed processing fee per
Mcf (the “Processing Fee”); and

 

(iv)                              if the Services Midstream would be willing to
provide include fractionation services, Midstream’s proposed (A) fractionation
fee per gallon of Plant Products to be exchanged for Fractionated Products (the
“Fractionation Fee”), (B) delivery fee per gallon of Plant Products (the
“Delivery Fee”), and (C) marketing fee per gallon of Plant Products (the
“Marketing Fee”).

 

(b)                                 Producer shall provide copies of all Third
Party Bids to Midstream within 5 Days of receipt. On or before the 45th Day
after Midstream’s receipt of the Bid Request, Midstream may submit to Producer a
revised Bid in respect of all or any portion of the original Bid.

 

(c)                                  On or before the 60th Day after a Bid
Request, Producer shall inform Midstream, with respect to each of the New
Services requested in the Bid Request, that (i) it is accepting Midstream’s Bid
for such Service (such Bid, as it relates to Services for which such Bid was
accepted, an “Accepted Midstream Bid”), (ii) it is accepting a Third Party Bid
for such Service on the basis that the Fee proposed in such Third Party Bid for
such Service was lower than the Fee proposed in Midstream’s Bid for such Service
or on the basis that Midstream did not deliver a Bid or propose a Fee for such
Service (such Third Party Bid, as it relates to Services for which such Third
Party Bid was accepted, an “Accepted Third Party Bid”), or (iii) it has elected
not to acquire such Service and not to carry out such Service itself and is
accordingly withdrawing the Bid Request with respect to such Services (such Bid
Request, as it relates to Services with respect to which it is being withdrawn,
a “Withdrawn Bid Request”).  For purposes of the foregoing, each New Service
covered by each Bid and also covered by a Third Party Bid shall be evaluated
separately, and awarded separately, based on the Fee for such Service stated in
such Bid and such Third Party Bid.

 

Section 3.3                                   Accepted Bid.

 

(a)                                 Upon a Bid becoming an Accepted Midstream
Bid:

 

(i)                                     if the Services to which the Accepted
Midstream Bid relates include Processing Services:

 

(A)                               the Parties shall promptly execute and deliver
to each other a Processing Agreement in respect of such Services, completed
based upon the Accepted Bid, with such changes or modifications as shall be
agreed by the Parties, and:

 

7

--------------------------------------------------------------------------------


 

(1)                                 depending upon the Services the subject of
the Accepted Bid: the Processing Fees (as defined in the Processing Agreement)
shall be the Processing Fees are set forth in the Accepted Bid (if applicable),
the Fractionation Fees (as defined in the Processing Agreement) shall be the
Fractionation Fees set forth in the Accepted Bid (if applicable), the Delivery
Fees (as defined in the Processing Agreement) shall be the Delivery Fees set
forth in the Accepted Bid (if applicable) and the Marketing Fees (as defined in
the Processing Agreement) shall be the Marketing Fees set forth in the Accepted
Bid (if applicable);

 

(2)                                 the Dedication Area described in the Bid
Request shall be the Dedication Area for purposes of the Processing Agreement;

 

(3)                                 in the case of a Bid Request relating to an
Acquired Facility, the Processing Agreement shall be revised to the extent
reasonably necessary to take account of the Services being provided at an
existing processing facility rather than a newly-built facility;

 

(B)                               in the case of a Bid Request relating to an
Acquired Facility, Producer shall as soon as reasonably practicable transfer to
Midstream the Acquired Facility and all appurtenant equipment and facilities, as
well as any third party contracts for Services at such Acquired Facility;

 

(ii)                                  if the Services to which the Accepted
Midstream Bid relates do not include Processing Services, the Parties shall
promptly negotiate, execute and deliver to each other a Services Agreement in
respect of such Services in the form provided by Producer in the Bid Request,
completed based on the Accepted Midstream Bid, with such changes or
modifications as shall be agreed by the Parties or, if no such form was required
to be provided in the Bid Request, such form as shall be agreed by the Parties.

 

(b)                     In respect of any Acquired Facility, Producer shall use
reasonable efforts to cause the transaction documents for the acquisition
thereof to state a separate purchase price (and separately state any assumed
liabilities) for such Acquired Facility. If, pursuant to Section 3.3(a),
Midstream is to acquire from Producer an Acquired Facility, such acquisition
shall be made at the same price at which the Acquired Facility was acquired by
Producer, including the assumption of any liabilities with respect thereto
assumed by Producer. If the transaction documents for Producer’s acquisition of
the Acquired Facility did not state a separate purchase price for the Acquired
Facility, the purchase price to be paid by Midstream to Producer for the
Acquired Facility shall be equal to the Fair Market Value of the Acquired
Facility, and Midstream shall assume all liabilities in respect of the Acquired
Facility to the extent arising from the ownership and operation of the Acquired
Facility and/or any occurrence from and after the closing of the purchase of the
Acquired Facility by Midstream.

 

Section 3.4                                   Accepted Third Party Bid.  With
respect to any Services requested in a Bid Request as to which a Third Party Bid
is accepted as provided in Section 3.2(c) above, Producer shall be entitled, for
a period of 90 days after such Third Party Bid is accepted, (a) to enter into a
Processing Agreement or a Services Agreement in the form provided by Producer in
the Bid

 

8

--------------------------------------------------------------------------------


 

Request (or, if no such form was required to be provided in the Bid Request,
such form as shall be agreed by Producer and the Third Party Bidder), in either
case completed based on the Accepted Third Party Bid, for Fees that are no more
than the Fees proposed in such Accepted Third Party Bid, in which case such
Processing Agreement or Services Agreement shall constitute a Conflicting
Dedication, and (b) if such Bid Request related to an Acquired Facility,
transfer to the Third Party Bidder the Acquired Facility and all appurtenant
equipment and facilities, as well as any third party contracts for Services at
such Acquired, on the same basis as the Acquired Facility would have been
required to be transferred to Midstream pursuant to Section 3.3(b).

 

Section 3.5                                   Midstream Rights Unaffected.

 

(a)                                 Any Services covered by any Bid Request
(i) with respect to which a Third Party Bid is accepted but with respect to
which Producer does not enter into a Processing Agreement or other Services
Agreement in accordance with Section 3.4 within the 90-Day period provided for
in such section or (ii) that is a Withdrawn Bid Request shall continue to be
subject to this Agreement, and, if Producer thereafter desires such Services, it
shall comply with the provisions of this Agreement with respect thereto.

 

(b)                                 If Midstream does not provide a Bid in
response to a Bid Request, or provides a Bid (or revised Bid) that does not
become an Accepted Bid, the rights of Midstream under this Agreement shall be
unaffected, and Producer shall remain obligated to provide a Bid Request in
accordance with Section 3.1 if at any time Producer requires any New Services,
until termination or expiry of this Agreement in accordance with its terms.

 

ARTICLE 4
TERM

 

Section 4.1                                   Term.  This Agreement shall become
effective on the Effective Date and, unless terminated earlier by mutual
agreement of the Parties, shall continue in effect until the twentieth (20th)
anniversary of the Effective Date.

 

ARTICLE 5
NOTICES

 

Section 5.1                                   Notices.  Unless otherwise
provided herein, any notice, request, invoice, statement, or demand which either
Party desires to serve upon the other regarding this Agreement shall be made in
writing and shall be considered as delivered (i) when hand delivered, or
(ii) when delivery is confirmed by pre-paid delivery service (such as FedEx,
UPS, DHL or a similar delivery service), or (iii) if mailed by United States
certified mail, postage prepaid, three (3) Business Days after mailing, or
(iv) if sent by facsimile transmission, when receipt is confirmed by the
equipment of the transmitting Party, or (v) when sent via email; provided, if
sent by email after normal business hours or if receipt of a facsimile
transmission is confirmed after normal business hours, receipt shall be deemed
to be the next Business Day.  Notwithstanding the foregoing, if a Party desires
to serve upon the other a notice of default under this Agreement, the delivery
of such notice shall be considered effective under this Section 5.1 only if
delivered by any method set forth in items (i) through (iv) above.  Any notice
shall be

 

9

--------------------------------------------------------------------------------


 

given to the other Party at the following address, or to such other address as
either Party shall designate by written notice to the other:

 

Producer:                                                                                           
ANTERO RESOURCES CORPORATION
1615 Wynkoop Street
Denver, Colorado 80202

 

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy
to:                                                                      For gas
control, nominations & balancing:
Manager of Gas Marketing
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

Midstream:                                                                                
ANTERO MIDSTREAM LLC
1615 Wynkoop Street
Denver, Colorado 80202

 

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy
to:                                                                      For gas
control, nominations & balancing:
Manager of Gas Marketing
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1                                   Rights.  The failure of either
Party to exercise any right granted hereunder shall not impair nor be deemed a
waiver of that Party’s privilege of exercising that right at any subsequent time
or times.

 

Section 6.2                                   Applicable Laws.  This Agreement
is subject to all valid present and future laws, regulations, rules and orders
of Governmental Authorities now or hereafter having

 

10

--------------------------------------------------------------------------------


 

jurisdiction over the Parties, this Agreement, or the services performed or the
facilities utilized under this Agreement.

 

Section 6.3                                   Governing Law; Jurisdiction.

 

(a)                     This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law principles.

 

(b)                     The Parties agree that the appropriate, exclusive and
convenient forum for any disputes between the Parties arising out of this
Agreement or the transactions contemplated hereby shall be in any state or
federal court in City and County of Denver, Colorado, and each of the Parties
irrevocably submits to the jurisdiction of such courts solely in respect of any
proceeding arising out of or related to this Agreement.  The Parties further
agree that the Parties shall not bring suit with respect to any disputes arising
out of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts.

 

Section 6.4                                   Successors and Assigns.

 

(a)                     This Agreement shall extend to and inure to the benefit
of and be binding upon the Parties and their respective successors and permitted
assigns.  To the extent any Affiliate of Producer acquires any Oil and Gas
Interests of Producer, Producer shall cause such Affiliate to comply with the
obligations of Producer under this Agreement in the event such Affiliate
requires Services relating to such Oil and Gas Properties.  Except as set forth
in Section 6.4(b) and Section 6.4(c), neither Party shall have the right to
assign its respective rights and obligations in whole or in part under this
Agreement without the prior written consent of the other Party (which such
consent shall not be unreasonably withheld, conditioned or delayed), and any
assignment or attempted assignment made otherwise than in accordance with this
Section 6.4 shall be null and void ab initio.

 

(b)                     Notwithstanding the foregoing clause (a), Midstream may
elect that, rather than Midstream itself, any subsidiary of Midstream may enter
into any Processing Agreement or Services Agreement pursuant to this Agreement.

 

(c)                      Notwithstanding the foregoing clause (a):

 

(i)                                     Midstream shall have the right to assign
its rights under this Agreement, in whole or in part, as applicable, without the
consent of Producer to any Person to which all or substantially all of the
midstream business of Midstream has been or will be transferred.

 

(ii)                                  Midstream shall have the right to grant a
security interest in this Agreement to a lender or other debt provider (or
trustee or agent on behalf of such lender) of Midstream.

 

(d)                     Upon an assignment by Midstream in accordance with
Section 6.4(c)(i) Midstream shall be released from its obligations under this
Agreement to the extent of such assignment.

 

11

--------------------------------------------------------------------------------


 

Section 6.5                                   Severability.  If any provision of
this Agreement is determined to be void or unenforceable, in whole or in part,
then (i) such provision shall be deemed inoperative to the extent it is deemed
void or unenforceable, (ii) the Parties agree to enter into such amendments to
this Agreement in order to give effect, to the greatest extent legally possible,
to the provision that is determined to be void or unenforceable and (iii) the
other provisions of this Agreement in all other respects shall remain in full
force and effect and binding and enforceable to the maximum extent permitted by
law; provided, however, that in the event that a material term under this
Agreement is so modified, the Parties will, timely and in good faith, negotiate
to revise and amend this Agreement in a manner which preserves, as closely as
possible, each Party’s business and economic objectives as expressed by the
Agreement prior to such modification.

 

Section 6.6                                   Confidentiality.

 

(a)                     Confidentiality.  Except as otherwise provided in this
Section 6.6, each Party agrees that it shall maintain all terms and conditions
of this Agreement, and all information disclosed to it by the other Party or
obtained by it in the performance of this Agreement and relating to the other
Party’s business (including all data relating to the production of Producer,
including well data, production volumes, volumes gathered, transported, or
compressed, and gas quality) (collectively, “Confidential Information”) in
strictest confidence, and that it shall not cause or permit disclosure of this
Agreement or its existence or any provisions contained herein without the
express written consent of the other Party.

 

(b)                     Permitted Disclosures.  Notwithstanding Section 6.6(a),
disclosures of any Confidential Information may be made by either Party (i) to
the extent necessary for such Party to enforce its rights hereunder against the
other Party; (ii) to the extent to which a Party is required to disclose all or
part of this Agreement by a statute or by the order or rule of a Governmental
Authority exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 6.6; (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with this Section 6.6(b), or
(viii) to a royalty, overriding royalty, net profits or similar owner burdening
Producer Gas, provided such royalty, overriding royalty, net profits or similar
owner, agrees in writing to be bound by the terms of this Section 6.6.

 

(c)                      Notification.  If either Party is or becomes aware of a
fact, obligation, or circumstance that has resulted or may result in a
disclosure of any of the terms and conditions of this Agreement authorized by
Section 6.6(b)(ii) or (iii), it shall so notify in writing the other Party
promptly and shall provide documentation or an explanation of such disclosure as
soon as it is available.

 

12

--------------------------------------------------------------------------------


 

(d)                     Party Responsibility.  Each Party shall be deemed solely
responsible and liable for the actions of its directors, officers, employees,
agents, representatives and Affiliates for maintaining the confidentiality
commitments of this Section 6.6.

 

(e)                      Public Announcements.  The Parties agree that prior to
making any public announcement or statement with respect to this Agreement or
the transaction represented herein permitted under this Section 6.6, the Party
desiring to make such public announcement or statement shall provide the other
Party with a copy of the proposed announcement or statement prior to the
intended release date of such announcement.  The other Party shall thereafter
consult with the Party desiring to make the release, and the Parties shall
exercise their reasonable best efforts to (i) agree upon the text of a joint
public announcement or statement to be made by both such Parties or (ii) in the
case of a statement to be made solely by one Party, obtain approval of the other
Party to the text of a public announcement or statement.  Nothing contained in
this Section 6.6 shall be construed to require either Party to obtain approval
of the other Party to disclose information with respect to this Agreement or the
transaction represented herein to any Governmental Authority to the extent
required by applicable law or necessary to comply with disclosure requirements
of the Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.

 

(f)                       Survival.  The provisions of this Section 6.6 shall
survive any expiration or termination of this Agreement for a period of one
(1) year.

 

Section 6.7                                   Entire Agreement, Amendments and
Waiver.  This Agreement, including all exhibits hereto, integrates the entire
understanding between the Parties with respect to the subject matter covered and
supersedes all prior understandings, drafts, discussions, or statements, whether
oral or in writing, expressed or implied, dealing with the same subject matter. 
This Agreement may not be amended or modified in any manner except by a written
document signed by the Parties that expressly amends this Agreement.  No waiver
by either Party of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless expressly
provided.  No waiver shall be effective unless made in writing and signed by the
Party to be charged with such waiver.

 

Section 6.8                                   Limitation of Liability. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT OR THE BREACH THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER
TORT, NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY OR
OTHERWISE, INCLUDING LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT
OR REVENUE, OR BUSINESS INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD
PARTY FOR WHICH A PARTY WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION
PROVISION SET FORTH HEREIN.

 

13

--------------------------------------------------------------------------------


 

Section 6.9                                   Headings.  The headings and
captions in this Agreement have been inserted for convenience of reference only
and shall not define or limit any of the terms and provisions hereof.

 

Section 6.10                            Rights and Remedies.  Except as
otherwise provided in this Agreement, each Party reserves to itself all rights,
counterclaims, other remedies and defenses that such Party is or may be entitled
to arising from or out of this Agreement or as otherwise provided by law.

 

Section 6.11                            No Partnership.  Nothing contained in
this Agreement shall be construed to create an association, trust, partnership,
or joint venture or impose a trust, fiduciary or partnership duty, obligation or
liability on or with regard to either Party.

 

Section 6.12                            Rules of Construction.  In construing
this Agreement, the following principles shall be followed:

 

(a)                     no consideration shall be given to the fact or
presumption that one Party had a greater or lesser hand in drafting this
Agreement;

 

(b)                     examples shall not be construed to limit, expressly or
by implication, the matter they illustrate;

 

(c)                      the word “includes” and its syntactical variants mean
“includes, but is not limited to,” “includes without limitation” and
corresponding syntactical variant expressions;

 

(d)                     the plural shall be deemed to include the singular and
vice versa, as applicable; and

 

(e)                      references to Section shall be references to Sections
of this Agreement.

 

Section 6.13                            No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns, and shall not inure to the benefit of any other Person
whomsoever or whatsoever, it being the intention of the Parties that no third
Person shall be deemed a third party beneficiary of this Agreement.

 

Section 6.14                            Further Assurances.  Each Party shall
take such acts and execute and deliver such documents as may be reasonably
required to effectuate the purposes of this Agreement.

 

Section 6.15                            Counterpart Execution.  This Agreement
may be executed in any number of counterparts, each of which shall be considered
an original, and all of which shall be considered one and the same instrument.

 

Section 6.16                            Memorandum of Agreement. 
Contemporaneously with the execution of this Agreement, the Parties shall
execute, acknowledge, deliver and record a “short form” memorandum of this
Agreement in a form substantially similar to Exhibit B, which shall be placed of
record in each state and county in which the properties covered by Producer’s
Oil and Gas Interests are located, and further memoranda in substantially
similar form shall be recorded

 

14

--------------------------------------------------------------------------------


 

in additional counties as may be required upon any future acquisition by
Producer of Oil and Gas Interests.

 

(Signature Page Follows)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

Right of First Offer Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Conflicting Dedications

 

1.                                      Gas Processing Agreement between
Producer and MarkWest Liberty Midstream & Resources LLC dated March 31, 2011, as
amended through the Effective Date

 

2.                                      Natural Gas Liquids Exchange Agreement
(Sherwood) between Producer and MarkWest Liberty Midstream & Resources dated
March 31, 2011, as amended through the Effective Date

 

3.                                      Gas Processing Agreement between
Producer and MarkWest Utica EMG, LLC, dated October 30, 2012, as amended through
the Effective Date

 

4.                                      Natural Gas Liquids Exchange and
Marketing Agreement (Seneca) between Producer and MarkWest Utica EMG, LLC, dated
October 30, 2012, as amended through the Effective Date

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MEMORANDUM OF AGREEMENT

 

THIS MEMORANDUM OF GAS PROCESSING (RIGHT OF FIRST OFFER) AGREEMENT (this
“Memorandum”) is entered into effective [                        ], 2014 (the
“Effective Date”), by and between ANTERO RESOURCES CORPORATION (“Producer”),
with an address of 1615 Wynkoop Street, Denver, Colorado 80202, and ANTERO
MIDSTREAM LLC (“Midstream”), with an address of 1615 Wynkoop Street, Denver,
Colorado 80202.

 

WHEREAS, Producer and Midstream entered into that certain Gas Processing (Right
of First Offer) Agreement effective November 10, 2014 (the “Agreement”),
pursuant to which Midstream has a right of first offer in respect of the
provision of certain gas processing and other services as therein set forth;

 

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

 

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Notice.  Notice is hereby given of the
existence of the Agreement and all of its terms, covenants and conditions to the
same extent as if the Agreement was fully set forth herein.  Certain provisions
of the Agreement are summarized in Sections 2 through 3 below.

 

2.                                      Dedication.  Subject to the exceptions,
exclusions, and reservations set forth in the Agreement and the other terms and
conditions of the Agreement, Producer has covenanted that, other than as
permitted by the Agreement, it will not obtain from any third party any
processing, fractionation, delivery or marketing services in respect of any Gas
that is attributable to any Oil and Gas Interests of Producer or to any property
pooled, unitized or communitized with the property covered by such Oil and Gas
Interests (the “Oil and Gas Interests”), together with all Gas attributable to
third parties that is produced from a well located on the property covered by
the Oil and Gas Interests, which Gas Producer has the right to control and
deliver for processing (“Producer Gas”), other than as permitted by the
Agreement (the foregoing dedication and commitment being herein referred to as
the “Dedication”).

 

3.                                      Covenant Running with the Land.  So long
as the Agreement is in effect, the Dedication shall be a covenant running with
the land and, subject to the exceptions and reservations set forth in the
Agreement, in the event Producer sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in the Oil and Gas Interests,
then any such sale, transfer,

 

--------------------------------------------------------------------------------


 

conveyance, assignment, grant, or other disposition shall be expressly subject
to this Agreement and any instrument of conveyance shall so state.

 

4.                                      No Amendment to Agreement.  This
Memorandum is executed and recorded solely for the purpose of giving notice and
shall not amend nor modify the Agreement in any way.

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledgements

 

STATE OF COLORADO

 

§

 

 

§

CITY AND COUNTY OF DENVER

 

§

 

The foregoing instrument was acknowledged before me on the              Day of
                , 2014, by [                        ],
[                        ] of Antero Midstream LLC, a Delaware limited liability
company, on behalf of said entity.

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

STATE OF COLORADO

 

§

 

 

§

CITY AND COUNTY OF DENVER

 

§

 

The foregoing instrument was acknowledged before me on the              Day of
              , 2014, by [                        ], [                        ]
of Antero Resources Corporation, a Delaware corporation, on behalf of said
entity.

 

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GAS PROCESSING AGREEMENT

 

GAS PROCESSING AGREEMENT

 

BY AND BETWEEN

 

ANTERO RESOURCES CORPORATION

 

AND

 

ANTERO MIDSTREAM LLC

 

DATED AS OF

 

[                        ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1   DEFINITIONS

1

 

 

 

ARTICLE 2   PRODUCER COMMITMENTS

8

Section 2.1

Producer’s Dedication

8

Section 2.2

Conflicting Dedications

8

Section 2.3

Producer’s Reservations

9

Section 2.4

Covenant Running with the Land

9

Section 2.5

Firm Capacity

9

 

 

 

ARTICLE 3   SERVICES

10

Section 3.1

Processor Service Commitment

10

Section 3.2

Processing Plant

10

Section 3.3

Expansion of Processing Plant

11

Section 3.4

Ethane Nomination

12

Section 3.5

[Exchange and Marketing of Fractionated Plant Products.]

12

 

 

 

ARTICLE 4   TERM

13

Section 4.1

Term

13

 

 

 

ARTICLE 5   FEES AND CONSIDERATION

13

Section 5.1

Fees

13

 

 

 

ARTICLE 6   ALLOCATIONS

14

Section 6.1

Allocation of Lost and Unaccounted For Gas

15

Section 6.2

Allocation of Fuel

15

Section 6.3

Allocation of Bypass Gas

15

Section 6.4

Allocation of Plant Products

16

Section 6.5

Allocation of Residue Gas

17

Section 6.6

[Gathering System Measurement Information]

17

 

 

 

ARTICLE 7   CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

17

Section 7.1

Processing Rights

17

Section 7.2

Operational Control of Processor’s Facilities

17

Section 7.3

Maintenance

17

Section 7.4

Firm Capacity; Capacity Allocations at the Processing Plant

18

Section 7.5

Arrangements After Redelivery

18

Section 7.6

Bypass Gas

18

 

 

 

ARTICLE 8   PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS

19

Section 8.1

Pressure at Receipt Points

19

Section 8.2

Pressure at Delivery Points

19

 

 

 

ARTICLE 9   NOMINATION AND BALANCING

19

Section 9.1

Processor Notifications

19

Section 9.2

Nominations

19

Section 9.3

Balancing

20

 

i

--------------------------------------------------------------------------------


 

ARTICLE 10   QUALITY

20

Section 10.1

Receipt Point Gas Quality Specifications

20

Section 10.2

Non-Conforming Gas

20

Section 10.3

Producer Residue Gas Quality Specifications

21

Section 10.4

Greenhouse Gas Emissions

21

 

 

 

ARTICLE 11   MEASUREMENT EQUIPMENT AND PROCEDURES

21

Section 11.1

Equipment

21

Section 11.2

Gas Measurement Standards

22

Section 11.3

Gas Measurement

22

Section 11.4

Notice of Measurement Facilities Inspection and Calibration

23

Section 11.5

Measurement Accuracy Verification

23

Section 11.6

Special Tests

24

Section 11.7

Metered Flow Rates in Error

24

Section 11.8

Record Retention

25

Section 11.9

Access

25

 

 

 

ARTICLE 12   NOTICES

25

Section 12.1

Notices

25

 

 

 

ARTICLE 13   PAYMENTS

26

Section 13.1

Invoices

26

Section 13.2

Right to Suspend on Failure to Pay

27

Section 13.3

Audit Rights

27

Section 13.4

Payment Disputes

28

Section 13.5

Interest on Late Payments

28

Section 13.6

Credit Assurance

28

Section 13.7

Excused Performance

29

 

 

 

ARTICLE 14   FORCE MAJEURE

29

Section 14.1

Suspension of Obligations

29

Section 14.2

Definition of Force Majeure

29

Section 14.3

Settlement of Strikes and Lockouts

30

Section 14.4

Payments for Gas Delivered

30

 

 

 

ARTICLE 15   INDEMNIFICATION

30

Section 15.1

Processor

30

Section 15.2

Producer

30

 

 

 

ARTICLE 16   CUSTODY AND TITLE

30

Section 16.1

Custody

30

Section 16.2

Producer Warranty

31

Section 16.3

Title

31

 

 

 

ARTICLE 17   TAXES; ROYALTIES

31

Section 17.1

Taxes

31

Section 17.2

Royalties

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 18   MISCELLANEOUS

32

Section 18.1

Rights

32

Section 18.2

Applicable Laws

32

Section 18.3

Governing Law; Jurisdiction

32

Section 18.4

Successors and Assigns

33

Section 18.5

Severability

34

Section 18.6

Confidentiality

34

Section 18.7

Entire Agreement, Amendments and Waiver

35

Section 18.8

Limitation of Liability

35

Section 18.9

Headings

36

Section 18.10

Rights and Remedies

36

Section 18.11

No Partnership

36

Section 18.12

Rules of Construction

36

Section 18.13

No Third Party Beneficiaries

36

Section 18.14

Further Assurances

36

Section 18.15

Counterpart Execution

36

Section 18.16

Memorandum of Agreement

36

 

 

 

Exhibit A

Delivery Points

 

Exhibit B

Conflicting Dedications

 

Exhibit C

Memorandum of Agreement

 

Exhibit D

Excluded Wells

 

Exhibit E

Dedication Area

 

 

iii

--------------------------------------------------------------------------------


 

GAS PROCESSING AGREEMENT

 

This Gas Processing Agreement (this “Agreement”), dated as of
[                        ] (the “Effective Date”), is by and between ANTERO
RESOURCES CORPORATION, a Delaware corporation (“Producer”), and ANTERO MIDSTREAM
LLC, a Delaware limited liability company (“Processor”).  Producer and Processor
may be referred to herein individually as a “Party” or collectively as the
“Parties.”

 

RECITALS

 

A.                                    Producer owns the Dedicated Properties and
intends to produce Gas (and/or liquid hydrocarbons) from wells thereon.

 

B.                                    [On [                      ], 2014,
Producer and Processor entered into an agreement for, among other things, the
gathering and compression of Dedicated Gas (the “Gathering Agreement”), pursuant
to which Processor agrees to redeliver Dedicated Gas to the delivery points set
forth in the Gathering Agreement, which include the Receipt Points
hereunder.](1)

 

C.                                    Producer desires to contract with
Processor to provide the Services with respect to Dedicated Gas, and Processor
desires to provide the Services to Producer with respect to Dedicated Gas, in
each case in accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

 

Adequate Assurance of Performance.  As defined in Section 13.6(a).

 

Additional Processing Facilities.  As defined in Section 3.3.

 

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent (50%) or more of
the voting securities of such Person, or if fifty percent

 

--------------------------------------------------------------------------------

(1)  References to the Gathering Agreement will not be needed for any Processing
Agreement that relates to Oil and Gas Interests not connected to the gathering
system. References have been square bracketed for ease of identification in the
event they are to be deleted.

 

1

--------------------------------------------------------------------------------


 

(50%) or more of the voting securities of the specified Person and such Person
are under common control.

 

Agreement.  As defined in the preamble hereof.

 

Btu.  The amount of heat required to raise the temperature of one pound of pure
water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.

 

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.

 

Bypass Gas.  Gas delivered by Producer or by a third party to the Plant Receipt
Points that is bypassed around the Processing Plant and is therefore not
processed.

 

Bypass Point.  A point at the Processing Plant where Gas is redirected to bypass
the Processing Plant.

 

Confidential Information.  As defined in Section 18.6(a).

 

Conflicting Dedication.  Any processing agreement or other commitment or
arrangement that would require Dedicated Gas to be processed other than at the
Processing Plant [and/or would require the resulting Plant Products to be
fractionated other than under this Agreement](2).

 

Contract Year.  Each of (i) the period from the Processing Effective Date to the
last Day of the Month in which the first anniversary of the Processing Effective
Date occurs and (ii) each period of twelve (12) Months thereafter.

 

CPI.  As defined in Section 5.1(b).

 

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 psia and 60 degrees Fahrenheit, respectively.

 

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day. Daily shall have the correlative meaning.

 

Dedicated Gas.  All Gas that is attributable to any Dedicated Property
(including all Gas attributable to third parties that is produced from a well
located on such Dedicated Property) that Producer has the right to control and
deliver for processing and that is produced on or after the Processing Effective
Date with respect to such Dedicated Property, except for Gas being produced from
the wells identified in Exhibit D.

 

Dedicated Properties.  All Oil and Gas Interests now owned or hereafter acquired
by Producer and located wholly or partly within the Dedication Area or pooled,
unitized or communitized with Oil and Gas Interests located wholly or partly
within the Dedication Area, provided that Dedicated Properties shall not include
any Oil and Gas Interests that are unitized or

 

--------------------------------------------------------------------------------

(2)  To be deleted if fractionation services are not to be provided under this
Agreement.

 

2

--------------------------------------------------------------------------------


 

pooled with the properties of third parties that are not Dedicated Properties if
Producer is not the operator of such unit.

 

Dedication Area.  The Dedication Area set forth in Exhibit E.

 

[Delivery Fee.  As defined in Section 5.1(a)(iii).]

 

Delivery Point.  Each point identified in Exhibit A at which Residue Gas
allocated to Producer is delivered to a Downstream Pipeline by Processor, and
any additional delivery points that, from time to time after the Effective Date,
are added at the request of Producer (at Producer’s expense) to permit delivery
to Downstream Pipelines.

 

Design Recoveries.  As defined in Section 3.2(a).

 

Downstream Pipeline.  Any Gas pipeline or any facilities of any end-user or
local distribution company, in each case downstream of the Processing Plant,
into which Residue Gas allocated to Producer is delivered.

 

Effective Date.  As defined in the preamble of this Agreement.

 

Emissions Charges.  As defined in Section 10.4.

 

Ethane Nomination. As defined in Section 3.4(a).

 

Ethane Recovery Mode.  The operation of the Processing Plant in such a way as to
maximize the recovery and delivery of ethane from Producer Gas.

 

Ethane Rejection Mode. The operation of the Processing Plant in such a way as to
minimize the recovery and delivery of ethane from Producer Gas, subject to the
minimum ethane recovery rate required to meet the then-applicable Residue Gas
specifications of the Downstream Pipelines.

 

Fees.  Together, the Processing Fee, [the Delivery Fee], [the Fractionation Fee]
and [the Marketing Fee].

 

Firm Capacity.  The volume of Producer’s Gas delivered to the Receipt Points
that is entitled to Firm Service, as designated in Section 2.5, together with
any Increased Capacity that is added to the Firm Capacity in accordance with
Section 3.3.

 

Firm Service.  Services that are accorded the highest priority in the Processing
Plant with respect to capacity allocations, interruptions, or curtailments,
specifically including (i) the Services provided to Producer hereunder with
respect to Producer’s Firm Capacity and (ii) services to any Person for which
Processor is contractually obligated to give the highest priority.

 

Force Majeure.  As defined in Section 14.2.

 

3

--------------------------------------------------------------------------------


 

[Fractionated Products.  Finished liquid products fractionated from the
undifferentiated stream of Plant Products extracted in the Processing Plant,
including ethane, propane, isobutane, normal butane and natural gasoline.]

 

[Fractionation Fee.  As defined in Section 5.1(a)(ii).]

 

Fuel.  Gas and electric power used in the operation of the Processing Plant.

 

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

 

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

 

Gas Quality Specifications.  As defined in Section 10.1.

 

[Gathering Agreement.  As defined in the recitals.]

 

[Gathering Receipt Point.  Each “Receipt Point” as defined in the Gathering
Agreement.]

 

Gross Heating Value.  The number of Btus produced by the complete combustion in
air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.

 

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

 

Imbalance.  As defined in Section 9.3.

 

Increased Capacity.  As defined in Section 3.3.

 

Index Price.  For Gas produced from the Marcellus formation in West Virginia,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Columbia Gas/Appalachia”.  For Gas produced from the Utica formation in Ohio,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Texas Eastern M-2 Receipts”.  For other Gas production, an index price
determined by Producer and reasonably acceptable to Processor based on where
such Gas production is being sold, or, if no appropriate index is available, a
price based on a netback calculation determined by Producer and reasonably
acceptable to Processor.

 

Interruptible Gas.  Gas that is accorded the lowest priority in the Processing
Plant with respect to capacity allocations, interruptions, or curtailments.  In
accordance with Section 7.4, Interruptible Gas will be the first Gas removed
from the Processing Plant in the event of an interruption or curtailment.

 

4

--------------------------------------------------------------------------------


 

Interruptible Gas Plant Receipt Points.  As defined in Section 6.3(a).

 

Lost and Unaccounted For Gas.  Gas received into the Processing Plant that is
released or lost through piping, equipment, operations, or measurement losses or
inaccuracies or that is vented, flared or lost in connection with the operation
of the Processing Plant.

 

Made Available for Delivery.  In connection with deliveries of Dedicated Gas
under this Agreement, Dedicated Gas that meets the Gas Quality Specifications
and is unable to be delivered to the applicable point as a result of Processor’s
failure to perform its obligations under this Agreement [or the Gathering
Agreement].

 

Maintenance.  As defined in Section 7.3.

 

[Marketing Fee.  As defined in Section 5.1(a)(iv).]

 

Mcf.  One thousand (1,000) Cubic Feet.

 

Measurement Facilities.  Any facility or equipment used to measure the volume of
Gas, which may include meter tubes, recording devices, communication equipment,
buildings and barriers.

 

Minimum Processing Volume Commitment.  With respect to each of the first ten
Contract Years, a volume of Dedicated Gas per Day, stated in MMcf, equal to 75%
of the nameplate processing capacity of the Processing Plant from time to time
(without taking into account any limitations to such processing capacity as a
result of Maintenance or Force Majeure). If there is any Increased Capacity
pursuant to Section 3.3, the Minimum Processing Volume Commitment will be
increased by a volume of Dedicated Gas per Day, stated in MMcf, equal to 75% of
such Increased Capacity with respect to the period from the date the Additional
Processing Facilities are first placed in service by Processor through the end
of the Contract Year in which such Additional Processing Facilities were placed
in service and with respect to each of the ten following Contract Years.

 

MMBtu.  One million (1,000,000) Btus.

 

MMcf.  One million (1,000,000) Cubic Feet.

 

Monitoring Services Provider.  As defined in Section 11.9(a).

 

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

 

[Net Sales Price.  A price per gallon of each individual Fractionated Product
exchanged for Plant Products allocated to Producer in accordance with this
Agreement, which shall be the weighted average net price per gallon received by
Processor for the total volume of each individual Fractionated Product sold to
third parties who are not Affiliates of Processor during the relevant Month at
the Fractionation Plant.  To determine the Net Sales Price, Processor shall
deduct from the actual gross sales prices of such Fractionated Products the
out-of-pocket costs

 

5

--------------------------------------------------------------------------------


 

and expenses related to the Services provided under this Agreement in respect of
the fractionation, transportation and sale of such Fractionated Products,
including fuel, tank car rentals, Taxes (excluding income taxes), offsite
storage, and other costs and expenses, in each case, paid to any Person on arm’s
length terms (or, in the case of Taxes, to a taxing authority pursuant to
applicable law), to determine a net price (FOB the Processing Plant or netted
back to the Processing Plant, as applicable) for such sale.]

 

Nomination.  As defined in Section 9.2.

 

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

 

Parties.  As defined in the preamble of this Agreement.

 

Party.  As defined in the preamble of this Agreement.

 

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

 

Plant Delivery Point.  Each point at which Processor redelivers Residue Gas from
the Processing Plant to or for the account of customers, including the Delivery
Points.

 

Plant Products.  Propane, ethane, iso-butane, normal butane, iso-pentane, normal
pentane, hexanes plus, any other liquid hydrocarbon product except for a
liquefied methane product, or any mixtures thereof, and any incidental methane
and incidental ethane included in any Plant Products, which are separated,
extracted, recovered or condensed, and saved, from Gas processed in the
Processing Plant.

 

Plant Products Delivery Point.  [The point at or downstream of the Processing
Plant at which Plant Products are delivered to Producer] OR [The point
downstream of any de-ethanizer or fractionation plant at which Fractionated
Products are redelivered to Processor immediately prior to such Fractionated
Products being delivered to the purchaser thereof](3).

 

Plant Receipt Point.  Each point where Gas first enters the Processing Plant,
including the Receipt Points.

 

Plant Site.  As defined in Section 3.2(c).

 

Processing Effective Date.  The date on which the Processing Plant has been
constructed and made operational and is capable of operating at the design
capacity and Design Recoveries specified in Section 3.2(a).

 

Processing Fee.  As defined in Section 5.1(a)(i).

 

--------------------------------------------------------------------------------

(3)  The appropriate definition will depend upon whether or not fractionation
services are to be provided under this Agreement.

 

6

--------------------------------------------------------------------------------


 

Processing Plant. The Gas processing facilities to be installed and constructed
by Processor at the Plant Site, including, to the extent installed, cryogenic,
refrigeration and chilling equipment, absorption vessels, product separation and
fractionation vessels, product storage vessels, associated condensing, heating,
compressing, pumping, conveying, dehydration and other equipment,
instrumentation, and recompression and refrigeration compression facilities, and
all related structures; the Residue Gas pipelines to the Plant Delivery Points
and the associated interconnections; and all easements, rights-of-way, and other
property rights on which any of the foregoing facilities are located; in each
case wherever located.

 

Processor.  As defined in the preamble of this Agreement.

 

Producer.  As defined in the preamble of this Agreement.

 

Producer Gas.  Dedicated Gas delivered to the Receipt Points pursuant to this
Agreement.

 

Producer Plant Products.  That portion of the Plant Products allocated to the
Producer in accordance with Section 6.4.

 

Producer Residue Gas.  Residue Gas allocated to Producer under this Agreement.

 

Producer’s GHG Emissions.  As defined in Section 10.4.

 

psia.  Pounds per square inch, absolute.

 

psig.  Pounds per square inch, gauge.

 

Receipt Point.  The inlet flange of Processor’s facilities at each point at the
Processing Plant where Producer[, Processor (in its capacity as Gatherer under
the Gathering Agreement)] or a third party gathering Producer’s Gas delivers
Producer’s Gas to the Processing Plant.

 

Remote Monitoring Data.  As defined in Section 11.9(a).

 

Required Processing Effective Date.  As defined in Section 3.2(d).

 

Residue Gas.  That portion of the Gas delivered to the Plant Receipt Points that
remains after processing at the Processing Plant (if processed) and after Fuel
and Lost and Unaccounted For Gas, including Bypass Gas.

 

Services.  As defined in Section 3.1.

 

Shortfall Period.  As defined in Section 2.5.

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Gas, or upon the Services, including
gathering, transportation, handling, transmission, compression, processing,
treating, conditioning, distribution, sale, use, receipt, delivery or redelivery
of Gas, Residue Gas or Plant Products, including, without limitation, gross

 

7

--------------------------------------------------------------------------------


 

receipts taxes, and including all of the foregoing now existing or in the future
imposed or promulgated.

 

Theoretical Gallons.  The number of Gallons of Plant Products in Gas at any
particular point determined by Processor using generally-accepted industry
standards utilizing chromatograph analysis taken on Gas samples from the
relevant point.

 

Thermal Content.  For Gas, the product of (i) a volume of Gas in Cubic Feet and
(ii) the Gross Heating Value of such Gas, as expressed in MMBtus.  For [any
Plant Product] OR [Plant Products], the product of (i) a volume of [such Plant
Product] OR [the Plant Products] in Gallons and (ii) the Gross Heating Value per
Gallon determined in accordance with the GPA 2145-09 Table of Physical
Properties for Hydrocarbons and GPA 8173 Method for Converting Mass of Natural
Gas Liquids and Vapors to Equivalent Liquid Volumes, in each case as revised
from time to time.

 

Third Party Gas.  Gas produced by Persons other than Producer and not considered
Dedicated Gas hereunder.

 

Water Services Agreement.  That certain water services agreement dated
[              ] made by and between Producer and Processor.

 

ARTICLE 2
PRODUCER COMMITMENTS

 

Section 2.1                                   Producer’s Dedication.  Subject to
Section 2.2 through Section 2.4, (a) Producer exclusively dedicates and commits
to deliver to Processor, as and when produced, all Dedicated Gas, up to the
amount of Producer’s then-current Firm Capacity, for processing under this
Agreement[, including the fractionation and marketing of the Plant Products
extracted from such Dedicated Gas,] and (b) Producer agrees not to deliver any
Dedicated Gas to any processing plant other than the Processing Plant.

 

Section 2.2                                   Conflicting Dedications.  Producer
shall have the right to comply with each of the Conflicting Dedications set
forth in Exhibit B hereto and any other Conflicting Dedication entered into by a
non-Affiliated predecessor in interest to Producer that is applicable as of the
date of acquisition thereof to any Dedicated Property acquired after the
Effective Date (but not any entered into in connection with such acquisition);
provided, however, that Producer shall have the right to comply with Conflicting
Dedications only until the first Day of the Month following the termination of
such Conflicting Dedication and shall not take any voluntary action (including
the exercise of any right to extend) to extend the term of such Conflicting
Dedication beyond the minimum term provided for in the document evidencing such
Conflicting Dedication.  Producer represents that, except as set forth in
Exhibit B, Dedicated Gas is not as of the Effective Date subject to any
Conflicting Dedication. If Dedicated Gas produced from a well on a well pad is
subject to a Conflicting Dedication that Producer has the right to comply with
under this Section 2.2, Producer has the right, in complying with such
Conflicting Dedication, to deliver all Dedicated Gas from such well pad in
accordance with the Conflicting Dedication, even if all wells on such well pad
are not subject to such Conflicting Dedication.

 

8

--------------------------------------------------------------------------------


 

Section 2.3                                   Producer’s Reservations.  Producer
reserves the following rights with respect to Dedicated Gas for itself and for
the operator of the relevant Dedicated Properties:  (a) to operate wells
producing Dedicated Gas as a reasonably prudent operator in its sole discretion,
including the right, but never the obligation, to drill new wells, to repair and
rework old wells, to renew or extend, in whole or in part, any Oil and Gas
Interest covering any of the Dedicated Properties, and to cease production from
or abandon any well or surrender any such Oil and Gas Interest, in whole or in
part, when no longer deemed by Producer to be capable of producing Gas in paying
quantities under normal methods of operation; (b) to use Dedicated Gas for
operations (including reservoir pressure maintenance and drilling or
fractionation fuel); (c) to deliver or furnish to Producer’s lessors and holders
of other existing similar burdens on production such Gas and other production as
is required to satisfy the terms of the applicable leases or other applicable
instruments; and (d) to pool, communitize, or unitize Producer’s Oil and Gas
Interests with respect to Dedicated Gas, provided that the Producer’s share of
Gas produced from such pooled, communitized, or unitized Oil and Gas Interests
shall be committed and dedicated to this Agreement.

 

Section 2.4                                   Covenant Running with the Land. 
The dedication and commitment made by Producer under this Article 2 is a
covenant running with the land. For the avoidance of doubt and in addition to
that which is provided in Section 18.4, in the event Producer sells, transfers,
conveys, assigns, grants, or otherwise disposes of any or all of its interest in
the Dedicated Properties, then any such sale, transfer, conveyance, assignment,
grant, or other disposition shall be expressly subject to this Agreement and any
instrument of conveyance shall so state.  Notwithstanding the foregoing,
Producer shall be permitted to sell, transfer, convey, assign, grant, or
otherwise dispose of Dedicated Properties free of the dedication hereunder in a
sale or other disposition in which a number of net acres of Dedicated Properties
that, when added to the total of net acres of Dedicated Properties theretofore
and, where applicable, simultaneously disposed of free of dedication hereunder
pursuant to this Section 2.4, does not exceed the aggregate number of net acres
of Dedicated Properties acquired by Producer after the Effective Date, including
in a transaction in which Dedicated Properties are exchanged for other
properties located in the Dedication Area that would be subject to dedication
hereunder. At the request of Processor, the Parties shall execute and record an
amendment to the memorandum of this Agreement previously entered into, as
provided in Section 18.16, to reflect additions to the Dedicated Properties.

 

Section 2.5                                   Firm Capacity.  As of the
Processing Effective Date, Producer shall have Firm Capacity of [        ] MMcf
per Day.  If, during any period of six (6) consecutive Months at any time after
the Processing Effective Date, Producer fails to deliver to the Receipt Points,
on average during such six (6) Month period (the “Shortfall Period”), a volume
of Producer Gas per Day equal to at least [75]% of Producer’s then-effective
Firm Capacity, then Producer’s Firm Capacity shall be reduced by the amount by
which Producer’s Firm Capacity exceeds the volume per Day, on average in the
relevant Shortfall Period, of Producer Gas delivered to the Receipt Points. 
Such reduction shall remain effective for the remainder of the term of this
Agreement, subject to any subsequent reductions pursuant to this Section 2.6.
[Notwithstanding the foregoing provisions of this Section 2.5, the Firm Capacity
of Producer shall not be reduced pursuant to this Section 2.5 to the extent that
such reduction would cause the Firm Capacity of Producer to fall below (i)
[125]% of the Minimum Processing Volume Commitment applicable from time to time,
if any or (ii) if no Minimum Processing Volume Commitment is applicable at the
relevant

 

9

--------------------------------------------------------------------------------


 

time, [110]% of average Daily deliveries of Producer Gas delivered hereunder
during the applicable Shortfall Period.]

 

ARTICLE 3
SERVICES

 

Section 3.1                                   Processor Service Commitment. 
Subject to and in accordance with the terms and conditions of this Agreement,
Processor commits to providing the following services (collectively, the
“Services”) to Producer, commencing on the Processing Effective Date:

 

(a)                                 receive, or cause to be received, from or
for the account of Producer, at the Receipt Points, all Dedicated Gas tendered
by Producer;

 

(b)                                 either process such Dedicated Gas at the
Processing Plant or, as permitted by Section 7.6 or Section 10.2, bypass such
Dedicated Gas around the Processing Plant and, in either case, redeliver Residue
Gas to Producer, or for Producer’s account, at the Delivery Points nominated by
Producer in accordance with Section 9.2;

 

(c)                                  [deliver to Producer the Plant Products at
the Plant Products Delivery Point] OR [exchange the unfractionated Plant
Products available at the tailgate of the Processing Plant for Fractionated
Products allocated to Producer at the Plant Products Delivery Point in
accordance with Section 3.5; and](4)

 

(d)                                 [market such Fractionated Products for the
account of Producer, deliver Fractionated Products exchanged in accordance with
paragraph (c) above to the purchaser thereof at the Plant Products Delivery
Point, and pay Producer the net sales proceeds of such Fractionated Products, in
each case in accordance with Section 3.5].

 

Section 3.2                                   Processing Plant.  Processor
hereby agrees as follows with respect to the Processing Plant.

 

(a)                                 Processor shall design, engineer, procure,
construct and install the Processing Plant, or shall procure the same, and shall
use commercially reasonable efforts to construct and install the Processing
Plant as soon as is practicable under the circumstances that, from time to time,
may exist.  After the Processing Effective Date, the Processing Plant will have
processing capacity of at least [        ] MMcf per day with design recoveries
(“Design Recoveries”) as follows:

 

Design Plant Recovery

 

When Operating in
Ethane Rejection Mode

 

When Operating in
Ethane Recovery Mode

 

Helium

 

0.0

%

0.0

%

CO2 - Carbon Dioxide

 

0.0

%

0.0

%

N2    - Nitrogen

 

0.0

%

0.0

%

H2S  - Hydrogen Sulfide

 

0.0

%

0.0

%

C1    - Methane

 

0.0

%

0.0

%

C2    - Ethane

 

2.0

%

85.0

%

C3    - Propane

 

90.0

%

98.0

%

IC4   - Isobutane

 

98.0

%

99.5

%

NC4  - Normal Butane

 

99.5

%

99.8

%

C5+  - Natural Gasoline

 

99.9

%

99.9

%

 

--------------------------------------------------------------------------------

(4)  The appropriate description will depend upon whether or not fractionation
services are to be provided under this Agreement.

 

10

--------------------------------------------------------------------------------


 

(b)                                 The Processing Plant shall include the
installation, at Processor’s cost, of a residue gas pipeline for redelivery of
the Residue Gas to the Delivery Points set forth on Exhibit A attached hereto.

 

(c)                                  The Processing Plant will be constructed at
a site to be determined by Processor that is reasonably acceptable to Producer
(the “Plant Site”).  The Plant Site may be acquired in fee or under a site lease
or other form of interest as is reasonably acceptable to Processor.  The Plant
Site will reserve in favor of Producer, for the use of Producer and its
contractors [(including the Gatherer under the Gathering Agreement)] and their
respective successors and assigns, appropriate fee parcels, easements or other
surface and underground rights sufficient for Producer and such contractors to
construct, locate, and operate the inlet facilities required for the delivery of
Producer’s Gas to the Processing Plant at the Receipt Points, including, but not
limited to, inlet slug catchers, pig receivers, and compression facilities.

 

(d)                                 If the Processing Effective Date has not
occurred by the end of twenty-one (21) months after the Effective Date (the
“Required Processing Effective Date”), and such delay is not due to Force
Majeure, then after the Processing Effective Date occurs, Processor will not
charge Producer any of the Fees for a number of Days equal to the number of Days
following the Required Processing Effective Date until the Processing Effective
Date, but only with respect to those volumes of Producer’s Gas up to its Firm
Capacity that were not processed at the Processing Plant as Interruptible Gas
during such delay period.  The remedy described above shall be Producer’s sole
and exclusive remedy for any such delay.

 

Section 3.3                                   Expansion of Processing Plant.  If
Producer determines at any time or from time to time that it requires capacity
at the Processing Plant in excess of its then-existing Firm Capacity (“Increased
Capacity”), Producer will provide written notice to Processor of its Increased
Capacity requirements at least eighteen (18) months in advance.  Producer shall
reasonably demonstrate to Processor Producer’s drilling plans to support the
amount of Increased Capacity.  If Processor desires to provide such Increased
Capacity on the terms and conditions set forth in this Agreement, Processor will
notify Producer that it will so provide such Increased Capacity on or before the
60th Day after Producer’s notice of such Increased Capacity, and Processor will
design the expanded or new processing facilities at the Processing Plant
(“Additional Processing Facilities”) to meet Producer’s Increased Capacity
requirements.  Following the completion of the Additional Processing Facilities,
Producer will have Firm Capacity in respect of the Increased Capacity in such
Additional Processing Facilities so requested by Producer pursuant to this
Section 3.3.  If Processor does not notify Producer, on or before the 60th Day
after Producer’s notice to Processor of Producer’s Increased Capacity
requirements, that Processor will provide such Increased Capacity on the terms
and conditions set forth in this Agreement, Dedicated Gas up to a Daily volume
equal to such Increased Capacity shall be released from Producer’s commitments
under Article 2, and Producer shall be free to commit and deliver such volume of
Dedicated Gas to a third party for processing,

 

11

--------------------------------------------------------------------------------


 

fractionation, and marketing. If the Additional Processing Facilities are not
completed by the end of eighteen (18) months after the notice provided by
Producer of its Increased Capacity Requirements, and such delay is not due to
Force Majeure, then after the Additional Processing Facilities are completed,
Processor will not charge Producer any of the Fees for a number of Days equal to
the number of Days of such delay, but only with respect to those volumes of
Producer’s Gas up to its Firm Capacity that were not processed at the Processing
Plant as Interruptible Gas during such delay period.  The remedy described above
shall be Producer’s sole and exclusive remedy for any such delay.

 

Section 3.4                                   Ethane Nomination.  From the
Processing Effective Date:

 

(a)                                 At least one (1) Business Day prior to the
date on which any ethane pipeline or other receiving transporter or purchaser
requires monthly nominations to be submitted in respect of a Month, Producer
shall provide written notice to Processor (each, an “Ethane Nomination”), which
shall either (x) direct Processor to operate the Processing Plant in Ethane
Recovery Mode during such Month or (y) direct Processor to operate the
Processing Plant in Ethane Rejection Mode during such Month.

 

(b)                                 If Producer fails to deliver an Ethane
Nomination within the time required, Producer shall be deemed to have delivered
an Ethane Nomination directing Processor to operate the Processing Plant in
Ethane Rejection Mode.

 

(c)                                  Despite an Ethane Nomination directing
Processor to operate the Processing Plant in Ethane Recovery Mode, Processor may
instead continue to operate the Processing Plant in Ethane Rejection Mode and
deliver to Producer the volume of ethane that would have been allocable to
Producer had the Processing Plant been operated in Ethane Recovery Mode.  Such
ethane shall be delivered by Processor from other sources or supplies of ethane
in lieu of recovering the ethane from Producer’s Gas.  In the case where an
Ethane Nomination requires Ethane Recovery Mode and Processor continues to
operate in Ethane Rejection Mode, during such period Producer shall be allocated
Plant Products (other than ethane) on the basis of the Design Recoveries for
operating in Ethane Recovery Mode, and the allocation of Residue Gas to Producer
shall be determined taking into account the Thermal Content resulting from the
application of such Design Recoveries.

 

Section 3.5                                   [Exchange and Marketing of
Fractionated Plant Products.]

 

(a)                                 [Subject to and in accordance with the terms
and conditions of this Agreement, commencing on the Processing Effective Date,
Processor (i) shall exchange all Plant Products allocated to Producer in
accordance with Article 6 for Fractionated Products based on the volume and
composition of Plant Products allocated to Producer in accordance with Article
6, (ii) shall market, as Producer’s agent, such Fractionated Products in
accordance with the terms of this Section 3.5, and (iii) shall pay Producer, in
respect of each Month, one hundred percent (100%) of the Net Sales Price for
such Fractionated Products multiplied by the number of Gallons of Fractionated
Products sold during such Month.  Producer hereby designates Processor as its
agent for the purpose of marketing, selling and transporting for sale the
Fractionated Products.

 

12

--------------------------------------------------------------------------------


 

(b)                                 If for any reason at any time Processor is
unable to fully exchange Fractionated Products for all the Plant Products
allocated to Producer in accordance with Article 6, then any products delivered
at the Plant Products Delivery Point that do not constitute Fractionated
Products will be marketed and sold in accordance with this Agreement and
consistent with the provisions governing the marketing and sale of Fractionated
Products; provided that, Processor shall use commercially reasonable efforts,
taking into account the additional costs of storing, transporting and/or
fractionating such other products and the then-current differential between
market prices of the individual components thereof and the sale of such products
as a mixed stream of natural gas liquids, to utilize substitute means of
fractionating the Plant Products allocated to Producer for the ultimate sale of
components thereof or store any such other products exchanged therefor until
fractionation is possible.]

 

ARTICLE 4
TERM

 

Section 4.1                                   Term.  This Agreement shall become
effective on the Effective Date and, unless terminated earlier by mutual
agreement of the Parties, shall continue in effect until the twentieth (20th)
anniversary of the Effective Date and from year to year thereafter (with the
initial term of this Agreement deemed extended for each of any such additional
year) until such time as this Agreement is terminated, effective upon an
anniversary of the Effective Date, by notice from either Party to the other
Party on or before the one hundred eightieth (180th) Day prior to such
anniversary.

 

ARTICLE 5
FEES AND CONSIDERATION

 

Section 5.1                                   Fees.

 

(a)                                 Subject to the other provisions of this
Agreement, including Section 5.1(d), and commencing on the Processing Effective
Date, Producer shall pay Processor in respect of each Month (or partial Month)
from and after the Processing Effective Date in accordance with the terms of
this Agreement, for all Services provided by Processor under this Agreement
during such period, an amount equal to the sum of the following:

 

(i)                                     The product of (A) the aggregate volume
of Gas, stated in Mcf, received by Processor from Producer or for Producer’s
account at each Receipt Point during such period (excluding Bypass Gas)
multiplied by (B) $[        ] (as may be increased or decreased in accordance
with Section 5.1(b), the “Processing Fee”);

 

(ii)                                  [The product of (A) the aggregate volume
of Producer Plant Products, stated in Gallons, allocated to Producer under this
Agreement with respect to such period multiplied by (B) $[        ] (as may be
increased or decreased in accordance with Section 5.1(b), the “Fractionation
Fee”);]

 

(iii)                               [The product of (A) the aggregate volume of
Producer Plant Products, stated in Gallons, allocated to Producer under this
Agreement with respect to such period multiplied by (B) $[        ] (as may be
increased or decreased in accordance with Section 5.1(b), the “Delivery Fee”);
and]

 

13

--------------------------------------------------------------------------------


 

(iv)                              [The product of (A) the aggregate volume of
Producer Plant Products, stated in Gallons, sold by Processor on behalf of
Producer under this Agreement during such period multiplied by (B) $[        ]
(as may be increased or decreased in accordance with Section 5.1(b), the
“Marketing Fee”)].

 

(b)                                 After each of the first five (5) Contract
Years, one hundred percent (100%), and after the sixth (6th) Contract Year and
each Contract Year thereafter, fifty-five percent (55%), of each of the Fees
shall be adjusted up or down on an annual basis in proportion to the percentage
change, from the preceding year, in the All Items Consumer Price Index for All
Urban Consumers (CPI-U) for the U.S. City Average, 1982-84 = 100, as published
by the United States Department of Labor, Bureau of Labor Statistics (“CPI”).
Such adjustment shall be made effective upon the first Day of the relevant
Contract Year, and shall reflect the percentage change in the CPI as it existed
for June of the preceding Contract Year from the CPI for the second immediately
preceding June; provided, however, that the Fees shall never be less than the
initial fees stated in Section 5.1(a); nor shall any Fees be increased or
decreased by more than 3% in any given Contract Year.

 

(c)                                  Subject to the other provisions of this
Agreement, including Section 5.1(d), Producer shall pay Processor the actual
cost of electricity used as Fuel and allocated to Producer in accordance with
Section 6.2.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 5.1, regardless of whether Producer utilize any portion of its Firm
Capacity, with respect to any Contract Year in which there is a Minimum
Processing Volume Commitment, Producer shall pay to Processor, on or before the
30th Day after receipt of Processor’s invoice therefor (which shall be delivered
not more than sixty (60) Days after the end of the relevant Contract Year), an
amount equal to the excess, if any, of:

 

(i)                                     the sum of (A) the Minimum Processing
Volume Commitment for such Contract Year multiplied by the Processing Fee for
such Contract Year[, plus (B) the sum of the Fractionation Fee, the Delivery
Fee, and the Marketing Fee that Processor would earn on the volumes of Plant
Products extracted from the Minimum Processing Volume Commitment for such
Contract Year, based on the Design Recoveries] over

 

(ii)                                  the sum of (X) the aggregate amount of
Fees paid with respect such Contract Year and (Y) the sum of (1) the product of
the Processing Fee in effect for such Contract Year multiplied by the aggregate
of the volumes of Dedicated Gas, stated in Mcf, Made Available for Delivery by
Producer at each Receipt Point during such Contract Year[, plus (2) the
Fractionation Fee, the Delivery Fee, and the Marketing Fee that Processor would
have earned on the volumes of Plant Products extracted from the volumes of
Dedicated Gas so Made Available for Delivery, based on Design Recoveries].

 

ARTICLE 6
ALLOCATIONS

 

The allocations set forth in this Article 6 shall be made by Processor on a
Monthly basis.

 

14

--------------------------------------------------------------------------------


 

Section 6.1                                   Allocation of Lost and Unaccounted
For Gas.

 

(a)                                 Total Lost and Unaccounted For Gas with
respect to the Processing Plant in respect of each Month shall be determined by
subtracting from the total Thermal Content of Gas received at all Plant Receipt
Points during such Month the sum of (i) the Thermal Content of Residue Gas
actually delivered to all Plant Delivery Points during such Month, (ii) the
Thermal Content of Plant Products actually delivered to the Plant Products
Delivery Point during such Month, and (iii) the Thermal Content of Gas used for
Fuel at the Processing Plant, if any, during such Month.

 

(b)                                 Thermal Content of Lost and Unaccounted For
Gas shall be allocated to each Plant Receipt Point on a pro rata basis, based
upon a fraction, the numerator of which is the total Thermal Content of Gas
measured at such Plant Receipt Point during the relevant Month (less all Bypass
Gas attributable to such Plant Receipt Point), and the denominator of which is
the total Thermal Content of Gas measured at all Plant Receipt Points (less the
total of all Bypass Gas) during such Month.

 

(c)                                  [Thermal Content of Lost and Unaccounted
For Gas that has been allocated to a Receipt Point in accordance with paragraph
(b) above shall be allocated to each Gathering Receipt Point on a pro rata
basis, based on a fraction, the numerator of which is the total Thermal Content
of Gas measured at such Gathering Receipt Point during the relevant Month, and
the denominator of which is the total Thermal Content of Gas measured at all
Gathering Receipt Points during such Month.]

 

Section 6.2                                   Allocation of Fuel.

 

(a)                                 Total Fuel shall be determined based on
actual measurements of Fuel consumption.

 

(b)                                 Fuel (including Gas used as Fuel and the
cost of electricity used as Fuel) shall be allocated to each Plant Receipt Point
on a pro rata basis, based upon a fraction, the numerator of which is the total
volume of Gas (in Mcf) measured at such Plant Receipt Point during the relevant
Month (less all Bypass Gas attributable to such Plant Receipt Point), and the
denominator of which is the total volume of Gas (in Mcf) measured at all Plant
Receipt Points (less the total of all Bypass Gas) during such Month.

 

(c)                                  [Fuel that has been allocated to a Receipt
Point in accordance with paragraph (b) above shall be allocated to each
Gathering Receipt Point on a pro rata basis, based on a fraction, the numerator
of which is the total volume of Gas (in Mcf) measured at such Gathering Receipt
Point during the relevant Month, and the denominator of which is the total
volume of Gas (in Mcf) measured at all Gathering Receipt Points during such
Month.]

 

Section 6.3                                   Allocation of Bypass Gas.  Thermal
Content of Bypass Gas bypassed at any Bypass Point during a Month shall be
allocated to each Plant Receipt Point upstream of the relevant Bypass Point as
follows:

 

(a)                                 First, by allocation on a pro rata basis
among all Plant Receipt Points (upstream of the relevant Bypass Point) at which
Interruptible Gas was delivered (together, the “Interruptible Gas Plant Receipt
Points”) during the relevant Month (based on a fraction, the numerator of which
is the Thermal Content of Gas received at the relevant Interruptible Gas

 

15

--------------------------------------------------------------------------------


 

Plant Receipt Point during the relevant Month, and the denominator of which is
the Thermal Content of all Gas delivered at all Interruptible Gas Plant Receipt
Points during such Month), to a maximum amount (in Thermal Content) for each
such Interruptible Gas Receipt Point equal to the Thermal Content of the total
Interruptible Gas received at such Interruptible Gas Plant Receipt Point during
such Month.

 

(b)                                 Secondly, to the extent of any remaining
Bypass Gas after the allocation set forth in paragraph (a) above, on a pro rata
basis among all Plant Receipt Points (upstream of the relevant Bypass Point) at
which any Gas was delivered during the relevant Month (based on a fraction, the
numerator of which is the Thermal Content of Gas received at the relevant Plant
Receipt Point during the relevant Month, and the denominator of which is the
Thermal Content of all Gas delivered at all Plant Receipt Points upstream of the
relevant Bypass Point during such Month), to a maximum amount (in Thermal
Content) for each such Plant Receipt Point equal to the total Thermal Content of
all Gas entitled to Firm Service that was received at such Plant Receipt Point
during such Month.

 

(c)                                  [Thermal Content of Bypass Gas that has
been allocated to a Receipt Point in accordance with paragraphs (a) and (b)
above shall be allocated to each Gathering Receipt Point on a pro rata basis,
based on a fraction, the numerator of which is the Thermal Content of Gas
measured at such Gathering Receipt Point during the relevant Month, and the
denominator of which is the total Thermal Content of Gas measured at all
Gathering Receipt Points during such Month.]

 

Section 6.4                                   Allocation of Plant Products.

 

(a)                                 The volume (in Gallons) of [each Plant
Product] OR [the Plant Products](5) at the Plant Products Delivery Point shall
be allocated to each Plant Receipt Point on a pro rata basis, based on a
fraction, the numerator of which is the Theoretical Gallons of the [relevant
Plant Product] OR [Plant Products] contained in the Gas received at such Plant
Receipt Point during the relevant Month (such Gas measurement being calculated
minus any Bypass Gas, Fuel and Lost and Unaccounted For Gas allocated to such
Plant Receipt Point in accordance with this Agreement), and the denominator of
which is the Theoretical Gallons of the [relevant Plant Product] OR [Plant
Products] contained in the Gas received at all Plant Receipt Points during such
Month (such Gas measurement being calculated minus any Bypass Gas, Fuel and Lost
and Unaccounted For Gas allocated to such Plant Receipt Point in accordance with
this Agreement).

 

(b)                                 [The volume (in Gallons) of [each Plant
Product] OR [the Plant Products] that has been allocated to a Receipt Point in
accordance with paragraph (a) above shall be allocated to each Gathering Receipt
Point on a pro rata basis, based on a fraction, the numerator of which is the
Theoretical Gallons of the [relevant Plant Product] OR [Plant Products]
contained in the Gas measured at such Gathering Receipt Point during the
relevant Month (less the volume of fuel and lost and unaccounted for Gas
allocated to such Gathering Receipt Point in accordance with the Gathering
Agreement in respect of such Month), and the denominator of which is the
Theoretical Gallons of the [relevant Plant Product] OR [Plant Products]
contained in the Gas

 

--------------------------------------------------------------------------------

(5)  The appropriate wording will depend on whether Processor is to provide
fractionation services under this Agreement.

 

16

--------------------------------------------------------------------------------


 

measured at all Gathering Receipt Points during the relevant Month (less the
volume of all fuel and lost and unaccounted for Gas allocated to all Gathering
Receipt Points in accordance with the Gathering Agreement).]

 

Section 6.5                                   Allocation of Residue Gas.

 

(a)                                 Thermal Content of Residue Gas available for
redelivery at the Delivery Points shall be allocated to each Plant Receipt Point
on a pro rata basis, based on a fraction, the numerator of which is the Thermal
Content of the Gas received at such Plant Receipt Point during the relevant
Month (less the Thermal Content of the Bypass Gas, Plant Products, Fuel and Lost
and Unaccounted For Gas allocated to such Plant Receipt Point in accordance with
this Agreement), and the denominator of which is the Thermal Content of all Gas
delivered at all Plant Receipt Points during such Month (less the Thermal
Content of all Bypass Gas, Plant Products, Fuel and Lost and Unaccounted For Gas
in respect of such Month).

 

(b)                                 [Thermal Content of Residue Gas that has
been allocated to a Receipt Point in accordance with paragraph (a) above shall
be allocated to each Gathering Receipt Point on a pro rata basis, based on a
fraction, the numerator of which is the Thermal Content of Gas measured at such
Gathering Receipt Point during the relevant Month (less the Thermal Content of
fuel and lost and unaccounted for Gas allocated to such Gathering Receipt Point
in accordance with the Gathering Agreement in respect of such Month), and the
denominator of which is the total Thermal Content of Gas measured at all
Gathering Receipt Points during such Month (less the Thermal Content of all fuel
and lost and unaccounted for Gas allocated to all Gathering Receipt Points in
accordance with the Gathering Agreement).]

 

Section 6.6                                   [Gathering System Measurement
Information].  [Producer shall direct the gatherer under the Gathering Agreement
to provide to Processor such measurement and allocation information as Processor
may request to permit Processor to allocate Lost and Unaccounted For Gas, Fuel,
Residue Gas, Bypass Gas and Plant Products to the Gathering Receipt Points in
accordance with this Section 6.6.]

 

ARTICLE 7
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

 

Section 7.1                                   Processing Rights.  Producer shall
cause the Producer Gas delivered to the Processing Plant not to have been,
before delivery, processed for the extraction of Plant Products and other
valuable components.  Nothing in this Section 7.1 shall limit the right of
Producer or any other Person to dehydrate Gas or to treat Gas for the removal of
carbon dioxide or hydrogen sulfide.

 

Section 7.2                                   Operational Control of Processor’s
Facilities.  Processor shall design, construct, own, operate, and maintain the
Processing Plant at its sole cost and risk.  Processor shall be entitled to full
and complete operational control of its facilities and shall be entitled to
schedule deliveries and to operate and reconfigure its facilities in a manner
consistent with its obligations under this Agreement.

 

Section 7.3                                   Maintenance.  Processor shall be
entitled, without liability, to interrupt its performance hereunder to perform
necessary or desirable inspections, pigging, maintenance,

 

17

--------------------------------------------------------------------------------


 

testing, alterations, modifications, expansions, connections, repairs or
replacements to its facilities as Processor deems necessary (“Maintenance”),
with reasonable notice provided to Producer, except in cases of emergency where
such notice is impracticable or in cases where the operations of Producer will
not be affected.  Before the beginning of each calendar year, Processor shall
provide Producer in writing with a projected schedule of the Maintenance to be
performed during the year and the anticipated date of such Maintenance.  On or
before the 10th Day before the end of each Month, Processor shall provide
Producer with its projected maintenance schedule for the following Month.

 

Section 7.4                                   Firm Capacity; Capacity
Allocations at the Processing Plant.  Subject to the capacity allocations set
forth in this Section 7.4, Processor has the right to contract with other
Persons for the processing of Third Party Gas at the Processing Plant, including
by providing such Persons with Firm Service[, so long as the aggregate amount of
Producer’s Firm Capacity and all Third Party Gas entitled to Firm Service does
not, together, exceed the total processing capacity of the Processing Plant]. 
If the processing capacity at the Processing Plant is limited at any particular
time, including for reasons of Maintenance or Force Majeure, then Processor
shall interrupt or curtail receipts of Gas in accordance with the following:

 

(a)                                 First, Processor shall curtail all
Interruptible Gas prior to curtailing Gas that is entitled to Firm Service.

 

(b)                                 Second, if additional curtailments are
required beyond Section 7.4(a) above, Processor shall curtail Gas that is
entitled to Firm Service.  In the event Processor curtails some, but not all
such Gas on a particular Day, Processor shall allocate the capacity of the
Processing Plant on a pro rata basis based upon the average of the Producer’s
and the other Firm Service producers’ confirmed nominations for the previous
fourteen (14) Day period (in respect of their Firm Service entitlements) prior
to the event causing the curtailment.

 

Section 7.5                                   Arrangements After Redelivery.  It
shall be Producer’s obligation to make any required arrangements with other
parties for delivery of Producer’s Gas to the Receipt Points and removal of
Residue Gas following delivery by Processor at the Delivery Points.

 

Section 7.6                                   Bypass Gas.  Subject always to
Section 7.4, during any period when (i) all or any portion of the Processing
Plant is shut down because of mechanical failure, Maintenance, operating
conditions outside of the design parameters of the Processing Plant, or Force
Majeure, (ii) Producer’s Gas Made Available for Delivery, together with Third
Party Gas delivered to the Processing Plant, exceeds the capacity of the
Processing Plant, or (iii) Processor determines reasonably and in good faith
that the operation of all or any portion of the Processing Plant will cause
injury or harm to Persons or property or to the integrity of the Processing
Plant, Processor may, if the relevant Downstream Pipelines are willing to take
unprocessed Gas, elect to bypass Producer’s Gas around the Processing Plant, in
which case such Producer’s Gas shall be Bypass Gas in respect of which
Processor’s obligations under Section 10.3 will not apply.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 8
PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS

 

Section 8.1                                   Pressure at Receipt Points. 
Producer shall deliver or shall cause to be delivered Producer’s Gas hereunder
at a pressure sufficient to enter the Processing Plant at the Receipt Points at
a pressure not less than 950 psig.  In the event that Producer’s Gas is
delivered at the Receipt Points at a pressure less than 950 psig, Processor will
operate the Processing Plant and process Producer’s Gas in each case to the
extent commercially practicable and reasonable under the circumstances and
taking into account the impact that such lower pressure may have on the
operation of the Processing Plant, and Producer agrees to be responsible for,
and to defend, indemnify, release, and hold Processor and its Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees harmless from and against, all claims and losses of whatever kind and
nature resulting from such low pressure Gas.

 

Section 8.2                                   Pressure at Delivery Points. 
Processor shall redeliver Producer’s Residue Gas within the pressure parameters
required by the Downstream Pipelines; provided, however, Processor shall have no
obligation to compress Residue Gas to a pressure exceeding 1,200 psig.

 

ARTICLE 9
NOMINATION AND BALANCING

 

Section 9.1                                   Processor Notifications.  On or
before the fifth (5th) Day prior to the end of each Month, Processor shall
provide written notice to Producer of Processor’s good faith estimate of any
capacity allocations or curtailments for the Processing Plant, if any, that,
based on then currently available information, Processor anticipates will be
required or necessary during the next Month, including as a result of any
Maintenance.  Processor shall use all reasonable efforts to provide 48 hours’
advance notice of any actual event requiring allocation or curtailment,
including Maintenance.

 

Section 9.2                                   Nominations.  Scheduling of
receipts and deliveries of gas between the Receipt Point and Delivery Points
shall be in accordance with Processor’s reasonable nomination and scheduling
procedures and the nomination and scheduling procedures and imbalance tolerance
levels of the downstream transporters.  No later than two (2) Business Days
prior to the end of each Month, Producer shall notify Processor of the quantity
of gas in MMBtu Producer expects to make available and deliver at the Receipt
Points and receive at the Delivery Points each Day of the following Month,
including identification of each such Receipt Point and Delivery Point and the
volumes of delivery at each Receipt Point and Delivery Point identified (the
“Nomination”).  No later than five (5) Business Days prior to the end of each
Month, Processor shall notify Producer of the estimated Fuel expected to be used
at the Processing Plant for the following Month, expressed as a percentage of
the MMBtus delivered at the Receipt Points (using the allocation methodology set
forth in Section 6.2), after taking into consideration the anticipated
operational efficiencies and operational mode of the Processing Plant.  Should
Producer desire to change the Nomination during a Month, such change to the
Nomination shall be in accordance with the nomination procedures of the
Downstream Pipelines.  Residue Gas shall be delivered by Processor in accordance
with confirmation by the Downstream Pipelines of the Nomination and/or changes
to the Nomination.

 

19

--------------------------------------------------------------------------------


 

Section 9.3                                   Balancing.  Processor will
maintain records of any Daily and Monthly variances (“Imbalances”) between the
volume of Dedicated Gas received at the Receipt Points and the volumes of
Producer Residue Gas (after Lost and Unaccounted for Gas, Fuel and Plant
Products allocated to Producer).  Producer shall make such changes in its
Nominations as Processor may from time to time reasonably request to maintain
Daily and Monthly balances or to correct an Imbalance.  Producer shall reimburse
Processor for any cost, penalty, or fee arising from any Imbalance assessed
against Processor by any Person receiving Producer Residue Gas downstream of the
Delivery Points or Producer Plant Products downstream of the Plant Products
Delivery Point, except to the extent such Imbalance was caused by Processor.
Upon the termination of this Agreement or at such other time as the Parties
agree the Parties shall cash out any cumulative Imbalance using the applicable
Index Price for the prior Month.

 

ARTICLE 10
QUALITY

 

Section 10.1                            Receipt Point Gas Quality
Specifications.  Gas delivered by Producer to the Receipt Points shall meet the
following specifications (collectively, the “Gas Quality Specifications”):

 

(a)                                 The Gas shall not contain any of the
following in excess of: one-quarter (1/4) grain of hydrogen sulfide per hundred
(100) Cubic Feet; one (1) grain of total sulfur per hundred (100) Cubic Feet;
two one-hundredths of one percent (0.02%) by volume of oxygen; or two percent
(2%) by volume of nitrogen.

 

(b)                                 The total of all non-hydrocarbon gases shall
not exceed three percent (3%) by volume.

 

(c)                                  The temperature of the Gas at the Receipt
Point shall not be in excess of one hundred twenty (120) degrees Fahrenheit.

 

(d)                                 The Gas shall be free of solids, sand, salt,
dust, gums, crude oil, and hydrocarbons in the liquid phase, and other
objectionable substances which may be injurious to pipelines or which may
interfere with the measurement, transmission or commercial utilization of said
Gas.

 

Except for items (a) through (d) above, such Gas shall be of such quality as
would, after processing (assuming the proper performance by Processor of its
obligations under this Agreement) meet the most restrictive quality
specifications required from time to time by the Downstream Pipelines, including
as to water vapor content.

 

Section 10.2                            Non-Conforming Gas.  If any Gas
delivered by Producer fails at any time to conform to the Gas Quality
Specifications, then Processor will have the right to immediately discontinue
receipt of such non-conforming Gas so long as such Gas continues to be
non-conforming.  Producer agrees to undertake commercially reasonable measures
to eliminate the cause of such non-conformance.  If Producer fails to remedy
such non-conformance, but such Gas conforms to all specifications other than
hydrocarbon dew point and/or Gross Heating Value, then Processor agrees to
(i) use commercially reasonable efforts to blend and commingle such Gas with
other Gas in the Processing Plant so that it meets the applicable specifications
and

 

20

--------------------------------------------------------------------------------


 

(ii) if such Gas cannot be brought into compliance with such blending, will
continue to accept such Gas, such Gas will be Bypass Gas, and Processor shall
redeliver such Bypass Gas to those Delivery Points at which the Downstream
Pipelines will accept such non-conforming Gas as long as (A) no harm is done to
the Processing Plant, (B) no harm is done to other customers of Processor or
their Gas, and (C) other customers of Processor are not prevented from
nominating Gas to their preferred Plant Delivery Point.  In the event that
Processor takes receipt of non-conforming Gas, Producer agrees to be responsible
for, and to defend, indemnify, release, and hold Processor and its Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees harmless from and against, all claims and losses of whatever kind and
nature resulting from such non-conforming Gas.

 

Section 10.3                            Producer Residue Gas Quality
Specifications.  Processor shall redeliver the Producer Residue Gas at the
Delivery Points meeting the Gas Quality Specifications[, provided that Producer
complies with its obligations in the proviso to Section 10.3 of the Gathering
Agreement].

 

Section 10.4                            Greenhouse Gas Emissions. 
Notwithstanding anything contained in this Agreement to the contrary, in the
event there is an enactment of, or change in, any law after the Effective Date
of this Agreement which, in Processor’s reasonable determination, results in
(a) a Governmental Authority requiring Processor to hold or acquire emission
allowances or their equivalent related to the carbon dioxide content or
emissions or the greenhouse gas content or emissions attributable to Producer’s
Gas and/or the gathering, or transportation of such Gas (collectively,
“Producer’s GHG Emissions”) or (b) Processor incurring any costs or expenses
attributable to Producer’s Gas, including any costs or expenses for disposal or
treating of carbon dioxide attributable to such Gas, or any other additional
economic burden being placed on Processor in connection with or related to
Producer’s GHG Emissions, including any tax, assessment, or other cost or
expense (collectively, “Emissions Charges”), then (i) Producer will use
reasonable efforts to provide any required emissions allowances or their
equivalent to Processor in a timely manner (and shall indemnify and hold
harmless Processor from against any Losses, including any expenses incurred by
Processor in acquiring such allowances in the marketplace, arising out of
Producer’s failure to so provide such allowances) and (ii) Producer shall be
fully responsible for such Emissions Charges and shall reimburse Processor for
any Emissions Charges paid by Processor within ten (10) Days of receipt of
Processor’s invoice.

 

ARTICLE 11
MEASUREMENT EQUIPMENT AND PROCEDURES

 

Section 11.1                            Equipment.  Processor shall install,
own, operate, and maintain Measurement Facilities to measure Gas at all Plant
Receipt Points downstream of any slug catcher and, provided Producer bears the
cost of the same, shall ensure that each Downstream Pipeline installs, owns,
operates, and maintains Measurement Facilities at the Plant Delivery Points. 
Measurement Facilities at the Plant Receipt Points shall meet current industry
standards for custody transfer measurement.  Producer shall have the right to
install check Measurement Facilities at each Receipt Point, including the right
to install check measurement equipment on Processor’s meter tubes and orifice
unions.

 

21

--------------------------------------------------------------------------------


 

Section 11.2                            Gas Measurement Standards.  The
following standards shall apply to the measurement of Gas hereunder:

 

(a)                                 Where measurement is by orifice meter, all
fundamental constants, observations, records, and procedures involved in the
determination and/or verification of the quantity and other characteristics of
the Gas delivered hereunder shall be in accordance with the standards prescribed
in the latest edition of A.G.A. Report No. 3 (ANSI/API 2530) “Orifice Metering
of Natural Gas” with any revisions, amendments or supplements as may be mutually
acceptable to the Parties.

 

(b)                                 Where measurement is by ultrasonic meter,
all fundamental constants, observations, records, and procedures involved in the
determination and/or verification of the quantity and other characteristics of
the Gas delivered hereunder shall be in accordance with the standards prescribed
in the latest edition of A.G.A. Report No. 9 “Measurement of Gas by Multi Path
Ultrasonic Meters” with any revisions, amendments or supplements as may be
mutually acceptable to the Parties.

 

(c)                                  The changing and integration of the charts
(if utilized for measurement purposes hereunder) and calibrating and adjusting
of meters shall be performed by Processor.

 

Section 11.3                            Gas Measurement.

 

(a)                                 The unit of volume for measurement of Gas
delivered hereunder shall be one Mcf at a base temperature of 60 degrees
Fahrenheit and at an absolute pressure of 14.73 psia and without adjustment for
water vapor content.  It is agreed that for the purposes of measurement and
computations hereunder, (a) the atmospheric pressure shall be based on the
atmospheric pressure determined and used by Downstream Pipelines at the Delivery
Points regardless of the atmospheric pressure at which the Gas is measured and
(b) all measurements and testing performed hereunder shall all be made by
Processor in accordance with applicable rules, regulations, and orders.

 

(b)                                 Processor’s Measurement Facilities at the
Plant Receipt Points shall be continuous samplers or gas chromatographs, as
Processor shall in its discretion determine, subject to the minimum requirements
set forth in the following sentence.  Measurement at the Plant Receipt Points
shall be done using continuous samplers (for Measurement Facilities metering
less than twenty thousand (20,000) Mcf per Day) and online gas chromatographs
(for Measurement Facilities metering twenty thousand (20,000) Mcf or more per
Day).  Measurement at the Plant Delivery Points shall be done using continuous
samplers (for Measurement Facilities metering less than twenty thousand (20,000)
Mcf per Day) and online gas chromatographs (for Measurement Facilities metering
twenty thousand (20,000) Mcf or more per Day).  Processor shall procure or cause
to be procured a sample of Gas at each Plant Delivery Point and analyze the
samples by chromatographic analysis to determine the component content (mole
percent), specific gravity, and the Thermal Content thereof.  These
determinations shall be made utilizing the following standards: (i) Gas
Processors Association Obtaining Natural Gas Samples for Analysis by Gas,
Publication No. 2166 as amended or supplemented from time to time and (ii) Gas
Processors Association Analysis for Natural Gas and Similar Gaseous Mixtures by
Gas

 

22

--------------------------------------------------------------------------------


 

Chromatography, Publication No. 2161 as amended or supplemented from time to
time, or (iii) any other tests that are mutually agreed by Producer and
Processor.

 

(c)                                  The specific gravity of Gas shall be
measured by a standard gravity balance in accordance with the provisions of the
Natural Gas Processors Association Publication No. 3130, entitled “Standard
Method for Determining the Specific Gravity of Gas”, or by a gravitometer
employing the “Momentum Method” as described in Chapter VII, “Determination of
Specific Gravity”, of the American Gas Association Gas Measurement Manual, 1963,
in each case, as such may be amended from time to time.  The specific gravity
will be determined and calculated to the nearest one-thousandth (0.001).

 

(d)                                 The temperature of Gas shall be determined
by means of a recording thermometer recording the temperature of such Gas
flowing through each measurement meter.  The average temperature to the nearest
one degree (1º) Fahrenheit, obtained while Gas is being delivered, will be the
applicable flowing Gas temperature for the period under consideration.

 

(e)                                  The deviation of the Gas from the
thermodynamic laws applying to perfect gases shall be determined in accordance
with the A.G.A. Par Research Project NX-19 Report “Manual for the Determination
of Supercompressibilty Factors for Natural Gas”, Reprinted 1976, if the
composition of the Gas is such to render this procedure applicable.

 

(f)                                   Physical constants required for making
calculations hereunder shall be taken from the Gas Processors Association Table
of Physical Properties for Hydrocarbons and Other Compounds of Interest to the
Natural Gas Industry, Publication No. 2145 as amended or supplemented from time
to time.  Physical constants for the hexanes and heavier hydrocarbons portion of
hydrocarbon mixtures shall be assumed to be the same as the physical constants
for hexane.

 

Section 11.4                            Notice of Measurement Facilities
Inspection and Calibration.  Each Party shall give reasonable notice to the
other Party in order that the other Party may, at its option, have
representatives present to observe any reading, inspecting, testing, calibrating
or adjusting of Measurement Facilities used in measuring or checking the
measurement of receipts or deliveries of Gas under this Agreement.  The official
electronic data from such Measurement Facilities shall remain the property of
the Measurement Facilities’ owner, but copies of such records shall, upon
written request, be submitted, together with calculations and flow computer
configurations therefrom, to the requesting Party for inspection and
verification.

 

Section 11.5                            Measurement Accuracy Verification.

 

(a)                                 Each Party shall verify the accuracy of all
Measurement Facilities owned by such Party at intervals based upon the following
schedule:

 

(i)                                     semi-annually for Gas Measurement
Facilities metering less than one thousand (1,000) Mcf per Day;

 

(ii)                                  quarterly for Gas Measurement Facilities
metering between one thousand (1,000) and five thousand (5,000) Mcf per Day; and

 

23

--------------------------------------------------------------------------------


 

(iii)                               monthly for Gas Measurement Facilities
metering more than five thousand (5,000) Mcf per Day.

 

Neither Party shall be required to cause adjustment or calibration of such
equipment more frequently than once per Month, unless a special test is
requested pursuant to Section 11.6.

 

(b)                                 If, during any test of the Measuring
Facilities, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated flow rate through each meter run in
excess of one percent (1%) of the adjusted flow rate (whether positive or
negative and using the adjusted flow rate as the percent error equation
denominator), then any previous recordings of such equipment shall be corrected
to zero error for any period during which the error existed (and which is either
known definitely or agreed to by the Parties) and the total flow for the period
redetermined in accordance with the provisions of Section 11.7.  If the period
of error condition cannot be determined or agreed upon between the Parties, such
correction shall be made over a period extending over the last one half of the
time elapsed since the date of the prior test revealing the one percent (1%)
error.

 

(c)                                  If, during any test of any Measurement
Facilities, an adjustment or calibration error is found which results in an
incremental adjustment to the calculated hourly flow rate which does not exceed
one percent (1%) of the adjusted flow rate, all prior recordings and electronic
flow computer data shall be considered to be accurate for quantity determination
purpose.

 

Section 11.6                            Special Tests.  In the event a Party
desires a special test (a test not scheduled by a Party under the provisions of
Section 11.5) of any Measurement Facilities, seventy-two (72) hours advance
notice shall be given to the other Party and both Parties shall cooperate to
secure a prompt test of the accuracy of such equipment.  If the Measurement
Facilities tested are found to be within the range of accuracy set forth in
Section 11.5(b), then the Party that requested the test shall pay the costs of
such special test including any labor and transportation costs pertaining
thereto.  If the Measurement Facilities tested are found to be outside the range
of accuracy set forth in Section 11.5(b), then the Party that owns such
Measurement Facilities shall pay such costs and perform the corrections
according to Section 11.7.

 

Section 11.7                            Metered Flow Rates in Error.  If, for
any reason, any Measurement Facilities are (i) out of adjustment, (ii) out of
service, or (iii) out of repair and the total calculated flow rate through each
meter run is found to be in error by an amount of the magnitude described in
Section 11.5, the total quantity of Gas delivered shall be determined in
accordance with the first of the following methods which is feasible:

 

(a)                                 using the registration of any mutually
agreeable check metering facility, if installed and accurately registering
(subject to testing as provided for in Section 11.5);

 

(b)                                 Where multiple meter runs exist in series,
by calculation using the registration of such meter run equipment; provided that
they are measuring Gas from upstream and downstream headers in common with the
faulty metering equipment, are not controlled by separate regulators, and are
accurately registering;

 

24

--------------------------------------------------------------------------------


 

(c)                                  By correcting the error by re-reading of
the official charts, or by straightforward application of a correcting factor to
the quantities recorded for the period (if the net percentage of error is
ascertainable by calibration, tests or mathematical calculation); or

 

(d)                                 By estimating the quantity, based upon
deliveries made during periods of similar conditions when the meter was
registering accurately.

 

Section 11.8                            Record Retention.  The Party owning the
Measurement Facilities shall retain and preserve all test data, charts, and
similar records for any calendar year for a period of at least twenty-four (24)
Months following the end of such calendar year unless applicable law or
regulation requires a longer time period or the Party has received written
notification of a dispute involving such records, in which case records shall be
retained until the related issue is resolved.

 

Section 11.9                            Access.

 

(a)                                 Processor shall contract with eLynx
Technologies or a provider of comparable services reasonably satisfactory to
Producer (the “Monitoring Services Provider”) for remote monitoring of Gas
Measurement Facilities, including monitoring of measurement data on an hourly
(or more frequent) basis for flow rate, meter pressures, meter temperature,
orifice diameter, Gross Heating Value, and composition for importation into
PRAMS Plus production software or comparable production software (“Remote
Monitoring Data”).

 

(b)                                 Processor shall (i) provide the Monitoring
Services Provider access to all of Processor’s radio and telephone
infrastructure to access and gather all Remote Monitoring Data and (ii) cause
the Monitoring Services Provider to allow Producer to view and access all Remote
Monitoring Data on the Monitoring Service Provider’s system, including the
ability to poll for Remote Monitoring Data through the Monitoring Services
Provider’s system.

 

(c)                                  Processor shall provide Producer 120 Days’
notice of any termination by Processor of its contract with any Monitoring
Services Provider.

 

ARTICLE 12
NOTICES

 

Section 12.1                            Notices.  Unless otherwise provided
herein, any notice, request, invoice, statement, or demand which either Party
desires to serve upon the other regarding this Agreement shall be made in
writing and shall be considered as delivered (i) when hand delivered, or (ii)
when delivery is confirmed by pre-paid delivery service (such as FedEx, UPS, DHL
or a similar delivery service), or (iii) if mailed by United States certified
mail, postage prepaid, three (3) Business Days after mailing, or (iv) if sent by
facsimile transmission, when receipt is confirmed by the equipment of the
transmitting Party, or (v) when sent via email; provided, if sent by email after
normal business hours or if receipt of a facsimile transmission is confirmed
after normal business hours, receipt shall be deemed to be the next Business
Day.  Notwithstanding the foregoing, if a Party desires to serve upon the other
a notice of default under this Agreement, the delivery of such notice shall be
considered effective under this Section 12.1 only if delivered by any method set
forth in items (i) through (iv) above.  Any notice shall be given to the other
Party at the following address, or to such other address as either Party shall
designate by written notice to the other:

 

25

--------------------------------------------------------------------------------


 

Producer:                                                                                           
ANTERO RESOURCES CORPORATION
1615 Wynkoop Street
Denver, Colorado 80202

 

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy
to:                                                                      For gas
control, nominations & balancing:
Manager of Gas Marketing
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

Processor:                                                                                        
ANTERO MIDSTREAM LLC
1615 Wynkoop Street
Denver, Colorado 80202

 

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy
to:                                                                      For gas
control, nominations & balancing:
Manager of Gas Marketing
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

ARTICLE 13
PAYMENTS

 

Section 13.1                            Invoices.  Not later than the tenth
(10th) Day following the end of each Month, Processor shall provide Producer
with a detailed statement setting forth:

 

(a)                                 the volume and Thermal Content of Gas
received by Processor at the Plant Receipt Points in such Month, the volume and
Thermal Content of Residue Gas delivered at the Plant Delivery Points in such
Month, the quantity of Gas and the cost of electricity used as Fuel in such
Month, the volume and Thermal Content of Lost and Unaccounted For Gas for such
Month, and the volume and Thermal Content of Plant Products delivered to the
Plant Products Delivery Point in such Month;

 

26

--------------------------------------------------------------------------------


 

(b)                                 the volume and Thermal Content of Producer
Gas received by Processor at the Receipt Points in such Month, the volume and
Thermal Content of Producer Residue Gas delivered to the Delivery Points in such
Month, the quantity of Gas and the cost of electricity used as Fuel and
allocated to Producer in such Month, the volume and Thermal Content of Lost and
Unaccounted For Gas for such Month allocated to Producer in accordance with this
Agreement, and the volume and Thermal Content of Producer Plant Products
delivered to the Plant Products Delivery Point in such Month;

 

(c)                                  the Processing Fee, [the Fractionation
Fee], [the Delivery Fee] and [the Marketing Fee] with respect to such Month; and

 

(d)                                 relevant measurement summaries and the
amount of any Imbalances and all relevant supporting documentation, to the
extent available on such tenth (10th) Day (with Processor being obligated to
deliver any such supporting documentation that is not available on such tenth
(10th) Day as soon as it becomes available).

 

Producer shall make payment to Processor by the last Business Day of the Month
in which such invoice is received.  Such payment shall be made by wire transfer
pursuant to wire transfer instructions delivered by Processor to Producer in
writing from time to time.  If any overcharge or undercharge in any form
whatsoever shall at any time be found and the invoice therefor has been paid,
Processor shall refund any amount of overcharge, and Producer shall pay any
amount of undercharge, within thirty (30) Days after final determination
thereof, provided, however, that no retroactive adjustment will be made beyond a
period of twenty-four (24) Months from the date of a statement hereunder.

 

[Processor shall be entitled to set off any Net Sales Price owed by Processor to
Producer from time to time under Section 3.5(a) against any amount owing by
Producer to Processor under this Agreement, the Gathering Agreement and/or the
Water Services Agreement from time to time, such that only the net amount shall
be payable.]

 

Section 13.2                            Right to Suspend on Failure to Pay.  If
any undisputed amount due hereunder remains unpaid for sixty (60) Days after the
due date, Processor shall have the right to suspend or discontinue Services
hereunder until any such past due amount is paid.

 

Section 13.3                            Audit Rights.  Either Party, on not less
than thirty (30) Days prior written notice to the other Party, shall have the
right at its expense, at reasonable times during normal business hours, but in
no event more than twice in any period of twelve (12) consecutive Months, to
audit the books and records of the other Party to the extent necessary to verify
the accuracy of any statement, allocation, measurement, computation, charge,
payment made under, or obligation or right pursuant to this Agreement.  The
scope of any audit shall be limited to transactions affecting Dedicated Gas
hereunder and shall be limited to the twenty-four (24) Month period immediately
prior to the Month in which the notice requesting an audit was given.  All
statements, allocations, measurements, computations, charges, or payments made
in any period prior to the twenty-four (24) Month period immediately prior to
the Month in which the audit is requested shall be conclusively deemed true and
correct and shall be final for all purposes.

 

27

--------------------------------------------------------------------------------


 

Section 13.4                            Payment Disputes.  In the event of any
dispute with respect to any payment hereunder, Producer shall make timely
payment of all undisputed amounts, and Processor and Producer will use good
faith efforts to resolve the disputed amounts within sixty (60) Days following
the original due date.  Any amounts subsequently resolved shall be due and
payable within ten (10) Days of such resolution.

 

Section 13.5                            Interest on Late Payments.  In the event
that Producer shall fail to make timely payment of any sums, except those
contested in good faith or those in a good faith dispute, when due under this
Agreement, interest will accrue at an annual rate equal to ten percent (10%)
from the date payment is due until the date payment is made.

 

Section 13.6                            Credit Assurance.  Processor shall apply
consistent evaluation practices to all similarly situated producers to determine
Producer’s financial ability to perform its payment obligations under this
Agreement.

 

(a)                                 If Processor has reasonable grounds for
insecurity regarding the performance of any obligation by Producer under this
Agreement (whether or not then due), Processor may demand Adequate Assurance of
Performance from Producer, which Adequate Assurance of Performance shall be
provided to Processor within five (5) Days after written request.  If Producer
fails to provide such Adequate Assurance of Performance within such time, then
Processor may suspend its performance under this Agreement until such Adequate
Assurance of Performance is provided.  However, any action by Processor shall
not relieve Producer of its payment obligations.  The exercise by Processor of
any right under this Section 13.6 shall be without prejudice to any claims for
damages or any other right under this Agreement.  As used herein, “Adequate
Assurance of Performance” means any of the following, in Processor’s reasonable
discretion:

 

(i)                                     an irrevocable standby letter of credit
in an amount not to exceed an amount that is equal to sixty (60) Days of
Producer’s payment obligations hereunder from a financial institution rated at
least A- by S&P or at least A3 by Moody’s in a form and substance satisfactory
to Processor;

 

(ii)                                  cash collateral in an amount not to exceed
an amount that is equal to sixty (60) Days of Producer’s payment obligations
hereunder to be deposited in an escrow account as designated by Processor;
Processor is hereby granted a security interest in and right of set-off against
all cash collateral, which is or may hereafter be delivered or otherwise
transferred to such escrow account in connection with this Agreement; or

 

(iii)                               a guaranty in an amount not to exceed an
amount that is equal to sixty (60) Days of Producer’s payment obligations
hereunder reasonably acceptable to Processor.

 

(b)                                 The term of any security provided under this
Section 13.6 shall be as reasonably determined by Processor, but it shall never
exceed sixty (60) Days, after which the security shall terminate (or in the case
of cash collateral, be immediately returned by Processor to Producer without
further action by either Party).  Nothing shall prohibit Processor, however,

 

28

--------------------------------------------------------------------------------


 

from requesting additional Adequate Assurance of Performance following the end
of any such term, so long as the conditions triggering such a request under this
Section 13.6 exist.

 

(c)                                  Should Producer fail to provide Adequate
Assurance of Performance within five (5) Days after receipt of written demand
for such assurance (which shall include reasonable particulars for the demand
and documentation supporting the calculation of such amount demanded), then
Processor shall have the right (notwithstanding any other provision of this
Agreement) to suspend performance under this Agreement until such time as
Producer furnishes Adequate Assurance of Performance.

 

Section 13.7                            Excused Performance.  Processor will not
be required to perform or continue to perform the Services hereunder, and
Producer shall not be obligated to deliver Dedicated Gas to the Processing Plant
(or make any payments required under Section 5.1(d)) in the event:

 

(a)                                 the other Party has voluntarily filed for
bankruptcy protection under any chapter of the United States Bankruptcy Code;

 

(b)                                 the other Party is the subject of an
involuntary petition of bankruptcy under any chapter of the United States
Bankruptcy Code, and such involuntary petition has not been settled or otherwise
dismissed within ninety (90) Days of such filing; or

 

(c)                                  the other Party otherwise becomes
insolvent, whether by an inability to meet its debts as they come due in the
ordinary course of business or because its liabilities exceed its assets on a
balance sheet test; and/or however such insolvency may otherwise be evidenced.

 

ARTICLE 14
FORCE MAJEURE

 

Section 14.1                            Suspension of Obligations.  In the event
a Party is rendered unable, wholly or in part, by Force Majeure to carry out its
obligations under this Agreement, other than the obligation to make payments
then or thereafter due hereunder, and such Party promptly gives notice and
reasonably full particulars of such Force Majeure in writing to the other Party
promptly after the occurrence of the cause relied on, then the obligations of
the Party giving such notice, so far as and to the extent that they are affected
by such Force Majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and such cause shall so far as
reasonably possible be remedied with all reasonable dispatch by the Party
claiming Force Majeure.

 

Section 14.2                            Definition of Force Majeure.  The term
“Force Majeure” as used in this Agreement shall mean any cause or causes not
reasonably within the control of the Party claiming suspension and which, by the
exercise of reasonable diligence, such Party is unable to prevent or overcome,
including acts of God, strikes, lockouts or other industrial disturbances, acts
of the public enemy, acts of terror, sabotage, wars, blockades, military action,
insurrections, riots, epidemics, landslides, subsidence, lightning, earthquakes,
fires, storms or storm warnings, crevasses, floods, washouts, civil
disturbances, explosions, breakage or accident to wells, machinery, equipment or
lines of pipe, the necessity for testing or making repairs or alterations

 

29

--------------------------------------------------------------------------------


 

to wells, machinery, equipment or lines of pipe, freezing of wells, equipment or
lines of pipe, inability of any Party hereto to obtain, after the exercise of
reasonable diligence, necessary materials, supplies, or government
authorizations, any action or restraint by any Governmental Authority (so long
as the Party claiming suspension has not applied for or assisted in the
application for, and has opposed where and to the extent reasonable, such action
or restraint, and as long as such action or restraint is not the result of a
failure by the claiming Party to comply with applicable laws, rules,
regulations, or orders), [and, in the case of either party as the claiming
party, any failure by the other party to perform any obligation on such other
party under the Gathering Agreement,] and, in the case of Processor as the
claiming party, any breach of any representation or warranty of Producer or any
failure by Producer to perform any obligation of Producer under that certain
Contribution Agreement dated [                      ], 2014, by and between
Producer and Processor.

 

Section 14.3                            Settlement of Strikes and Lockouts.  It
is understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and that the
above requirement that any Force Majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the sole
discretion of the Party having the difficulty.

 

Section 14.4                            Payments for Gas Delivered. 
Notwithstanding the foregoing, it is specifically understood and agreed by the
Parties that an event of Force Majeure will in no way affect or terminate
Producer’s obligation to make payment for quantities of Producer Residue Gas and
Producer Plant Products delivered prior to such event of Force Majeure.

 

ARTICLE 15
INDEMNIFICATION

 

Section 15.1                            Processor.  Subject to the terms of this
Agreement, including Section 18.8, Processor shall release, indemnify, defend,
and hold harmless Producer and its Affiliates, directors, officers, employees,
agents, consultants, representatives, and invitees from and against all claims
and losses arising out of or relating to (i) the operations of Processor and
(ii) any breach of this agreement by Processor.

 

Section 15.2                            Producer.  Subject to the terms of this
Agreement, including Section 18.8, Producer shall release, indemnify, defend,
and hold harmless Processor and its Affiliates, directors, officers, employees,
agents, consultants, representatives, and invitees from and against all claims
and losses arising out of or relating to (i) the operations of Producer and
(ii) any breach of this agreement by Producer.

 

ARTICLE 16
CUSTODY AND TITLE

 

Section 16.1                            Custody.  As between the Parties,
Producer shall be in custody, control and possession of (i) Producer Gas until
such Gas is delivered to the Receipt Points, (ii) Producer Residue Gas after it
is delivered to Producer at the Delivery Points, and (iii) Producer Plant
Products after they are delivered to Producer at the Plant Products Delivery
Point.  As among the

 

30

--------------------------------------------------------------------------------


 

Parties, Processor shall be in custody, control and possession of all Gas,
Residue Gas and Plant Products in the Processing Plant at all other times. The
Party having custody and control of Gas, Residue Gas and Plant Products under
the terms of this Agreement shall be responsible for, and shall defend,
indemnify, release and hold the other Party and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature for anything
that may happen or arise with respect to such Gas, Residue Gas or Plant Products
when such Gas, Residue Gas or Plant Products are in its custody and control,
including losses resulting from any negligent acts or omissions of any
indemnified party, but excluding any losses to the extent caused by or arising
out of the negligence, gross negligence, or willful misconduct of the
indemnified party.

 

Section 16.2                            Producer Warranty.  Producer represents
and warrants that it owns, or has the right to deliver to the Processor in
accordance with this Agreement, all Producer Gas delivered under this Agreement,
free and clear of all liens, encumbrances and adverse claims.  If the title to
Gas delivered by Producer hereunder is disputed or is involved in any legal
action, Processor shall have the right to withhold payment (with interest at the
prime rate as published in the Wall Street Journal, under “Money Rates”), or
cease receiving such Gas, to the extent of the interest disputed or involved in
legal action, during the pendency of the action or until title is freed from the
dispute, or until Producer furnishes, or causes to be furnished, indemnification
to save Processor harmless from all claims arising out of the dispute or action,
with surety acceptable to Processor.  Producer hereby indemnifies Processor
against and holds Processor harmless from any and all claims and losses arising
out of or related to any breach of the foregoing representation and warranty.

 

Section 16.3                            Title.  Other than as set forth in this
Section 16.3, title to all Producer Gas delivered under this Agreement,
including all constituents thereof, shall remain with and in Producer or its
customers at all times; provided, however, title to Fuel and Lost and
Unaccounted For Gas shall pass from Producer or its customer to Processor
immediately downstream of the Receipt Points.  Title to Producer Plant Products
shall pass from Producer to Processor[, and title to Fractionated Products
exchanged for Producer Plant Products in accordance with Section 3.5 shall pass
from Processor to Producer, in each case] at the Plant Products Delivery Point.
[Title to the Fractionated Products shall remain with Producer until completion
of the sale to the relevant customer of Producer.] Although Producer shall
retain title to Producer Gas as provided in this Section 16.3, Producer Gas
shall constitute part of the supply of Gas from all sources to the Processing
Plant and, as such, Processor shall have the right to commingle Producer Gas
with Third Party Gas. Producer recognizes that no segregated facilities are
provided by Processor hereunder.

 

ARTICLE 17
TAXES; ROYALTIES

 

Section 17.1                            Taxes.  Producer shall pay or cause to
be paid and agrees to hold Processor harmless as to the payment of all excise,
gross production, severance, sales, occupation and all other Taxes, charges or
impositions of every kind and character required by statute or by order of
Governmental Authorities and levied against or with respect to Producer Gas,
Producer Residue Gas, Producer Plant Products or the Services provided under
this Agreement.  Processor shall not become liable for such Taxes, unless
designated to remit those

 

31

--------------------------------------------------------------------------------


 

Taxes on behalf of Producer by any duly constituted jurisdictional agency having
authority to impose such obligations on Processor, in which event the amount of
such Taxes remitted on Producer’s behalf shall be (i) reimbursed by Producer
upon receipt of invoice, with corresponding documentation from Processor setting
forth such payments, or (ii) deducted from amounts otherwise due Processor under
this Agreement.  Processor shall pay or cause to be paid all Taxes, charges and
assessments of every kind and character required by statute or by order of
Governmental Authorities with respect to the Processing Plant.  Neither Party
shall be responsible nor liable for any Taxes or other statutory charges levied
or assessed against the facilities of the other Party, including ad valorem tax
(however assessed), used for the purpose of carrying out the provisions of this
Agreement or against the net worth or capital stock of such Party.

 

Section 17.2                            Royalties.  As between the Parties,
Producer shall have the sole and exclusive obligation and liability for the
payment of all Persons due any proceeds derived from Producer Gas, Producer
Residue Gas or Producer Plant Products delivered under this Agreement, including
royalties, overriding royalties, and similar interests, in accordance with the
provisions of the leases or agreements creating those rights to proceeds.  In no
event will Processor have any obligation to those Persons due any of those
proceeds of production attributable to any such Producer Gas, Producer Residue
Gas or Producer Plant Products delivered under this Agreement.

 

ARTICLE 18
MISCELLANEOUS

 

Section 18.1                            Rights.  The failure of either Party to
exercise any right granted hereunder shall not impair nor be deemed a waiver of
that Party’s privilege of exercising that right at any subsequent time or times.

 

Section 18.2                            Applicable Laws.  This Agreement is
subject to all valid present and future laws, regulations, rules and orders of
Governmental Authorities now or hereafter having jurisdiction over the Parties,
this Agreement, or the services performed or the facilities utilized under this
Agreement.

 

Section 18.3                            Governing Law; Jurisdiction.

 

(a)                                 This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Colorado
without regard to choice of law principles.

 

(b)                                 The Parties agree that the appropriate,
exclusive and convenient forum for any disputes between the Parties arising out
of this Agreement or the transactions contemplated hereby shall be in any state
or federal court in City and County of Denver, Colorado, and each of the Parties
irrevocably submits to the jurisdiction of such courts solely in respect of any
proceeding arising out of or related to this Agreement.  The Parties further
agree that the Parties shall not bring suit with respect to any disputes arising
out of this Agreement or the transactions contemplated hereby in any court or
jurisdiction other than the above specified courts.

 

32

--------------------------------------------------------------------------------


 

Section 18.4                            Successors and Assigns.

 

(a)                                 This Agreement shall extend to and inure to
the benefit of and be binding upon the Parties and their respective successors
and permitted assigns.  Except as set forth in Section 18.4(b) and
Section 18.4(c), neither Party shall have the right to assign its respective
rights and obligations in whole or in part under this Agreement without the
prior written consent of the other Party (which such consent shall not be
unreasonably withheld, conditioned or delayed), and any assignment or attempted
assignment made otherwise than in accordance with this Section 18.4 shall be
null and void ab initio.

 

(b)                                 Notwithstanding the foregoing clause (a),
Processor may perform all services under this Agreement itself using its own
gathering, compression, and other facilities and/or perform any or all such
services through third parties, in which case references herein to the
Processing Plant shall be deemed to be references to such facilities of the
relevant third party.

 

(c)                                  Notwithstanding the foregoing clause (a):

 

(i)                                     Processor shall have the right to assign
its rights under this Agreement, in whole or in part, as applicable, without the
consent of Producer if such assignment is made to any Person to which the
Processing Plant or any part thereof has been or will be transferred that
assumes in writing all of Processor’s obligations hereunder (if applicable, to
the extent that part of the Processing Plant being transferred to such Person)
and is (A) an Affiliate of Processor or (B) a Person to which the Processing
Plant has been or will be transferred who (1) hires (or retains, as applicable)
operating personnel who are then operating the Processing Plant (or has
similarly experienced operating personnel itself), (2) has operated for at least
two (2) years prior to such assignment facilities similar to the Processing
Plant, or (3) contracts for the operation of the Processing Plant with another
Person that satisfies either of the foregoing conditions (1) or (2) in this
clause (B), provided in the case of an assignment pursuant to this clause (B),
the assignee has creditworthiness as reasonably determined by Producer that is
equal to the higher of Processor’s creditworthiness as of the Effective Date and
Processor’s creditworthiness as of the date of the assignment.

 

(ii)                                  Processor shall have the right to grant a
security interest in this Agreement to a lender or other debt provider (or
trustee or agent on behalf of such lender) of Processor.

 

(iii)                               Producer shall have the right to assign its
rights under this Agreement, in whole or in part, as applicable, without the
consent of Processor, to any Person to which it sells, assigns, or otherwise
transfers all or any portion of the Dedicated Properties and (A) who assumes in
writing all of Producer’s obligations hereunder (if applicable, to the extent of
the Dedicated Properties being transferred to such Person) and (B) whose credit
rating is equal to or greater than the greater of Producer’s credit rating as of
the Effective Date and Producer’s credit rating as of the date of the
assignment.

 

(d)                                 Upon an assignment by Processor in
accordance with Section 18.4(c)(i)(B) Processor shall be released from its
obligations under this Agreement to the extent of such assignment.  Upon an
assignment by Producer in accordance with Section 18.4(c)(ii), Producer shall be
released from its obligations under this Agreement to the extent of such
assignment.

 

33

--------------------------------------------------------------------------------


 

Section 18.5                            Severability.  If any provision of this
Agreement is determined to be void or unenforceable, in whole or in part, then
(i) such provision shall be deemed inoperative to the extent it is deemed void
or unenforceable, (ii) the Parties agree to enter into such amendments to this
Agreement in order to give effect, to the greatest extent legally possible, to
the provision that is determined to be void or unenforceable and (iii) the other
provisions of this Agreement in all other respects shall remain in full force
and effect and binding and enforceable to the maximum extent permitted by law;
provided, however, that in the event that a material term under this Agreement
is so modified, the Parties will, timely and in good faith, negotiate to revise
and amend this Agreement in a manner which preserves, as closely as possible,
each Party’s business and economic objectives as expressed by the Agreement
prior to such modification.

 

Section 18.6                            Confidentiality.

 

(a)                                 Confidentiality.  Except as otherwise
provided in this Section 18.6, each Party agrees that it shall maintain all
terms and conditions of this Agreement, and all information disclosed to it by
the other Party or obtained by it in the performance of this Agreement and
relating to the other Party’s business (including all data relating to the
production of Producer, including well data, production volumes, volumes
gathered, transported, or compressed, and gas quality) (collectively,
“Confidential Information”) in strictest confidence, and that it shall not cause
or permit disclosure of this Agreement or its existence or any provisions
contained herein without the express written consent of the other Party.

 

(b)                                 Permitted Disclosures.  Notwithstanding
Section 18.6(a), disclosures of any Confidential Information may be made by
either Party (i) to the extent necessary for such Party to enforce its rights
hereunder against the other Party; (ii) to the extent to which a Party is
required to disclose all or part of this Agreement by a statute or by the order
or rule of a Governmental Authority exercising jurisdiction over the subject
matter hereof, by order, by regulations, or by other compulsory process
(including deposition, subpoena, interrogatory, or request for production of
documents); (iii) to the extent required by the applicable regulations of a
securities or commodities exchange; (iv) to a third person in connection with a
proposed sale or other transfer of a Party’s interest in this Agreement,
provided such third person agrees in writing to be bound by the terms of this
Section 18.6; (v) to its own directors, officers, employees, agents and
representatives; (vi) to an Affiliate; (vii) to financial advisors, attorneys,
and banks, provided that such Persons are subject to a confidentiality
undertaking consistent with this Section 18.6(b), or (viii) except for
information disclosed pursuant to Article 3 of this Agreement, to a royalty,
overriding royalty, net profits or similar owner burdening Dedicated Gas,
provided such royalty, overriding royalty, net profits or similar owner, agrees
in writing to be bound by the terms of this Section 18.6.

 

(c)                                  Notification.  If either Party is or
becomes aware of a fact, obligation, or circumstance that has resulted or may
result in a disclosure of any of the terms and conditions of this Agreement
authorized by Section 18.6(b)(ii) or (iii), it shall so notify in writing the
other Party promptly and shall provide documentation or an explanation of such
disclosure as soon as it is available.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Party Responsibility.  Each Party shall be
deemed solely responsible and liable for the actions of its directors, officers,
employees, agents, representatives and Affiliates for maintaining the
confidentiality commitments of this Section 18.6.

 

(e)                                  Public Announcements.  The Parties agree
that prior to making any public announcement or statement with respect to this
Agreement or the transaction represented herein permitted under this
Section 18.6, the Party desiring to make such public announcement or statement
shall provide the other Party with a copy of the proposed announcement or
statement prior to the intended release date of such announcement.  The other
Party shall thereafter consult with the Party desiring to make the release, and
the Parties shall exercise their reasonable best efforts to (i) agree upon the
text of a joint public announcement or statement to be made by both such Parties
or (ii) in the case of a statement to be made solely by one Party, obtain
approval of the other Party to the text of a public announcement or statement. 
Nothing contained in this Section 18.6 shall be construed to require either
Party to obtain approval of the other Party to disclose information with respect
to this Agreement or the transaction represented herein to any Governmental
Authority to the extent required by applicable law or necessary to comply with
disclosure requirements of the Securities and Exchange Commission, New York
Stock Exchange, or any other regulated stock exchange.

 

(f)                                   Survival.  The provisions of this
Section 18.6 shall survive any expiration or termination of this Agreement;
provided that other than with respect to information disclosed pursuant to
Article 3, as to which such provisions shall survive indefinitely, such
provisions shall survive only a period of one (1) year.

 

Section 18.7                            Entire Agreement, Amendments and
Waiver.  This Agreement, including all exhibits hereto, integrates the entire
understanding between the Parties with respect to the subject matter covered and
supersedes all prior understandings, drafts, discussions, or statements, whether
oral or in writing, expressed or implied, dealing with the same subject matter. 
This Agreement may not be amended or modified in any manner except by a written
document signed by the Parties that expressly amends this Agreement.  No waiver
by either Party of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless expressly
provided.  No waiver shall be effective unless made in writing and signed by the
Party to be charged with such waiver.

 

Section 18.8                            Limitation of Liability. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT OR THE BREACH THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER
TORT, NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY OR
OTHERWISE, INCLUDING LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT
OR REVENUE, OR BUSINESS INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD
PARTY FOR WHICH

 

35

--------------------------------------------------------------------------------


 

A PARTY WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH
HEREIN.

 

Section 18.9                            Headings.  The headings and captions in
this Agreement have been inserted for convenience of reference only and shall
not define or limit any of the terms and provisions hereof.

 

Section 18.10                     Rights and Remedies.  Except as otherwise
provided in this Agreement, each Party reserves to itself all rights,
counterclaims, other remedies and defenses that such Party is or may be entitled
to arising from or out of this Agreement or as otherwise provided by law.

 

Section 18.11                     No Partnership.  Nothing contained in this
Agreement shall be construed to create an association, trust, partnership, or
joint venture or impose a trust, fiduciary or partnership duty, obligation or
liability on or with regard to either Party.

 

Section 18.12                     Rules of Construction.  In construing this
Agreement, the following principles shall be followed:

 

(a)                                 no consideration shall be given to the fact
or presumption that one Party had a greater or lesser hand in drafting this
Agreement;

 

(b)                                 examples shall not be construed to limit,
expressly or by implication, the matter they illustrate;

 

(c)                                  the word “includes” and its syntactical
variants mean “includes, but is not limited to,” “includes without limitation”
and corresponding syntactical variant expressions;

 

(d)                                 the plural shall be deemed to include the
singular and vice versa, as applicable; and

 

(e)                                  references to Section shall be references
to Sections of this Agreement.

 

Section 18.13                     No Third Party Beneficiaries.  This Agreement
is for the sole benefit of the Parties and their respective successors and
permitted assigns, and shall not inure to the benefit of any other Person
whomsoever or whatsoever, it being the intention of the Parties that no third
Person shall be deemed a third party beneficiary of this Agreement.

 

Section 18.14                     Further Assurances.  Each Party shall take
such acts and execute and deliver such documents as may be reasonably required
to effectuate the purposes of this Agreement.

 

Section 18.15                     Counterpart Execution.  This Agreement may be
executed in any number of counterparts, each of which shall be considered an
original, and all of which shall be considered one and the same instrument.

 

Section 18.16                     Memorandum of Agreement.  Contemporaneously
with the execution of this Agreement, the Parties shall execute, acknowledge,
deliver and record a “short form” memorandum of this Agreement in the form of
Exhibit C attached hereto (as modified, including

 

36

--------------------------------------------------------------------------------


 

by the addition of any required property descriptions, required by local law and
practice to put such Memorandum of record and put third parties on notice of
this Agreement), which shall be placed of record in each state and county in
which the Dedicated Properties are located.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DELIVERY POINTS

 

[attached]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFLICTING DEDICATIONS

 

[                                          ]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MEMORANDUM OF AGREEMENT

 

THIS MEMORANDUM OF PROCESSING AGREEMENT (this “Memorandum”) is entered into
effective [                        ], 2014 (the “Effective Date”), by and
between ANTERO RESOURCES CORPORATION (“Producer”), with an address of 1615
Wynkoop Street, Denver, Colorado 80202, and ANTERO MIDSTREAM LLC (“Processor”),
with an address of 1615 Wynkoop Street, Denver, Colorado 80202.

 

WHEREAS, Producer and Processor entered into that certain Gas Processing
Agreement effective [                        ] 2014 (the “Agreement”), pursuant
to which Processor will provide certain gas processing and other services as
therein set forth;

 

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

 

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Notice.  Notice is hereby given of the
existence of the Agreement and all of its terms, covenants and conditions to the
same extent as if the Agreement was fully set forth herein.  Certain provisions
of the Agreement are summarized in Sections 2 through 3 below.

 

2.                                      Dedication.  Subject to the exceptions,
exclusions, and reservations set forth in the Agreement and the other terms and
conditions of the Agreement, (a) Producer has exclusively dedicated and
committed to deliver to Processor, as and when produced, all Gas produced on or
after the date of the Agreement that is attributable to the Oil and Gas
Interests set forth in the Schedule hereto, or pooled, unitized or communitized
therewith (the “Dedicated Properties”), together with all Gas attributable to
third parties that is produced from a well located on the Dedicated Properties,
which Gas Producer has the right to control and deliver for processing
(“Dedicated Gas”), for processing at the Processing Plant under the Agreement,
and (b) Producer agrees not to deliver any Dedicated Gas to any other processing
facility (the foregoing dedication and commitment being herein referred to as
the “Dedication”).

 

3.                                      Covenant Running with the Land.  So long
as the Agreement is in effect, the Dedication shall be a covenant running with
the land and, subject to the exceptions and reservations set forth in the
Agreement, (a) in the event Producer sells, transfers, conveys, assigns, grants,
or otherwise disposes of any or all of its interest in the Dedicated Properties,
then any such sale, transfer, conveyance, assignment, grant, or other
disposition shall be expressly subject to this Agreement and any instrument of
conveyance shall so state, and (b) in the event Processor sells, transfers,
conveys, assigns, grants, or otherwise disposes of any or all of its interest in
the Processing Plant, then any such sale, transfer, conveyance, assignment,
grant, or other disposition shall be expressly subject to this Agreement and any
instrument of conveyance shall so state.

 

--------------------------------------------------------------------------------


 

4.                                      No Amendment to Agreement.  This
Memorandum is executed and recorded solely for the purpose of giving notice and
shall not amend nor modify the Agreement in any way.

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule — Oil and Gas Interests

 

[                                ]

 

--------------------------------------------------------------------------------


 

Acknowledgements

 

STATE OF COLORADO

§

 

§

CITY AND COUNTY OF DENVER

§

 

The foregoing instrument was acknowledged before me on the              Day of
                , 2014, by [                        ],
[                        ] of Antero Midstream LLC, a Delaware limited liability
company, on behalf of said entity.

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

STATE OF COLORADO

§

 

§

CITY AND COUNTY OF DENVER

§

 

The foregoing instrument was acknowledged before me on the              Day of
              , 2014, by [                        ], [                        ]
of Antero Resources Corporation, a Delaware corporation, on behalf of said
entity.

 

 

 

 

Notary Public in and for

 

 

 

 

 

 

 

 

Printed or Typed Name of Notary

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

EXCLUDED WELLS

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DEDICATION AREA

 

2

--------------------------------------------------------------------------------